Exhibit 10.66

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

MASTER

 

CLINICAL AND COMMERCIAL SUPPLY AGREEMENT

 

AMONG

 

GILEAD WORLD MARKETS, LIMITED

 

AND

 

GILEAD SCIENCES, INC.

 

AND

 

PATHEON INC.

 

 

JANUARY 1, 2003

 

--------------------------------------------------------------------------------


 

MASTER CLINICAL AND COMMERCIAL SUPPLY AGREEMENT

 

THIS MASTER CLINICAL AND COMMERCIAL SUPPLY AGREEMENT (the “Agreement”) made as
of the 1st day of January, 2003 (the “Effective Date”) among, on the one hand,
Gilead World Markets, Ltd., a Cayman Company (“Gilead World”), whose registered
address is Queensgate House, South Church Street, P.O. Box 1234GT, Grand Cayman,
Cayman Islands, and Gilead Sciences, Inc., a Delaware corporation (“Gilead
Sciences”) with its principal office located at 333 Lakeside Drive, Foster City,
CA 94404 (Gilead World and Gilead Sciences collectively, “Gilead”), and, on the
other hand, Patheon Inc., a Canadian corporation (“Patheon”) having its
principal place of business at 7070 Mississauga Road, Suite 350, Mississauga,
Ontario, Canada L5N 7J8. Gilead and Patheon are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

 

WITNESSETH

 

WHEREAS, Gilead Sciences will require the manufacture and supply of Drug
Products (as hereinafter defined) for clinical use and commercial distribution
and sale in the Territory and Gilead World will require the manufacture and
supply of Drug Products for commercial distribution and sale in the Territory;
and

 

WHEREAS, Patheon possesses suitable facilities to manufacture, package and test
Drug Products and will process, package and test Drug Products according to the
terms and conditions set forth below; and

 

WHEREAS, Patheon is currently carrying out commercial manufacturing of Tenofovir
DF Tablets (with the trade name Viread and the generic name tenofovir disoproxil
fumarate) pursuant to that certain Commercial Supply Agreement dated August 1,
2001 between Gilead World Markets (which was assigned from Gilead Irish
Holdings, Inc. by way of an Assignment of Agreement dated December 31, 2001) and
Patheon Inc. (the “Viread Agreement”) and;

 

WHEREAS, the Parties now desire that this Agreement shall (i) replace the Viread
Agreement such that the Viread Agreement shall be of no further force and effect
for the Processing (as defined below) of new batches of tenofovir disoproxil
fumarate tablets from and after the Effective Date, and (ii) govern the terms
and conditions of clinical and commercial manufacturing of tenofovir disoproxil
fumarate tablets and any additional Drug Products as may be agreed to between
the Parties in writing from time to time as set forth below.  For clarity,
however, the Viread Agreement shall continue to have full force and effect only
with respect to Tenofovir DF Tablets Processed between August 1, 2001 and
December 31, 2002; and

 

WHEREAS, Gilead and Patheon now desire to contract for such manufacturing on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants which are recited herein, the Parties agree as follows:

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS AND SCHEDULES

 

1.1                               DEFINITIONS

 

In this Agreement, the following capitalized terms shall have the following
meanings:

 

“Act” means the United States Food, Drug and Cosmetics Act of 1938 (21 C.F.R.
Section 201 et seq.) and any legal requirement of Canada, the European Union or
other jurisdiction within the Territory for any Drug Product, together with any
regulation promulgated under any of the foregoing, including, without
limitation, all Good Manufacturing Practices, in each case as amended from time
to time.

 

“Active Pharmaceutical Ingredient” or “API” shall mean, for each Drug Product,
the active drug substance of that Drug Product prior to Processing, as listed on
Exhibit A of the Product-Specific Appendix hereto for that Drug Product.

 

“Affiliate” shall mean any person, firm or corporation which, directly or
indirectly, through one or more intermediaries controls, is controlled by, or is
under common control with, a Party to this Agreement.  For purposes of this
definition, “control” means the legal or beneficial ownership of fifty percent
(50%) or more of the voting or equity interests, or the power or right to direct
the management and affairs of the business (including acting as the general
partner of a limited partnership).  A Gilead Affiliate is an Affiliate of either
or both of Gilead Sciences and Gilead World.

 

“Annual API Cap” shall mean, for each API, the value identified as such in
Exhibit C of the applicable Product-Specific Appendix.

 

“API Specifications” shall mean, with respect to a given API, the Specifications
for that API as set forth on Exhibit A of the Product-Specific Appendix hereto
for the corresponding Drug Product.

 

“Components” shall mean, for each Drug Product, the labels, glue, product
inserts and other packaging materials required to be used for the production of
that Drug Product in accordance with the applicable Component Specifications.

 

“Component Specifications” shall mean, with respect to the Components for a
given Drug Product, the Specifications for Components set forth on Exhibit A of
the Product-Specific Appendix for that Drug Product.

 

“Confidential Information” shall have the meaning specified in Section 8.2.

 

“Disposition Package” shall mean, with respect to any shipment of Drug Product,
the documentation and records defined pursuant to the relevant Quality Agreement
(as defined in Section 2.8), which may include copies of the Certificate of
Analysis, Certificate of Compliance, quality control documentation and
manufacturing batch records for such shipment; written

 

--------------------------------------------------------------------------------


 

confirmation that such batch records have been reviewed and approved by Patheon
quality assurance unit; and any other documentation required by law that is in
Patheon’s possession and required by Gilead for the release of the batch or
batches of Drug Product in such shipment.

 

“Drug Product” shall mean a product set forth on Exhibit B of any
Product-Specific Appendix.

 

“Effective Date” shall mean January 1, 2003.

 

“Excipients” shall mean, for each Drug Product, all materials other than the API
and Components described in the Specifications for such Drug Product as a
constituent part of such completed Drug Product.

 

“Excipient Specifications” shall mean, with respect to the Excipients for a
given Drug Product, the Specifications for such Excipients set forth on Exhibit
A of the Product-Specific Appendix hereto for such Drug Product.

 

“Facility” shall mean, for a given Drug Product, any Patheon manufacturing
facility identified in Exhibit C of the Product-Specific Appendix for that Drug
Product, or any other facility used for the Processing of that Drug Product that
has been approved by Gilead, in writing.

 

“FDA” shall mean the United States government agency known as the Food and Drug
Administration, or any successor thereto.

 

“Gilead’s Actual Standard API Costs” shall mean, for a given API in a given
Year, the amount established in accordance with Section 4.7.

 

“Good Manufacturing Practices” or “cGMPs” shall mean the current Good
Manufacturing Practices for manufacturing finished products as set forth in the
Act, and any other equivalent laws, rules or regulations or current good
manufacturing practices specified by a Regulatory Authority, which are
applicable to Patheon.

 

“Intellectual Property” shall mean any intellectual property rights including,
without limitation, rights in patents, patent applications, formulae,
trade-marks, trade-mark applications, trade secrets, Inventions, copyright,
industrial designs and know-how.

 

“Inventions” shall mean any invention, innovation, improvement, development,
discovery, computer program, device, trade secret, method, know-how, process,
technique or the like, whether or not written or otherwise fixed in any form or
medium, regardless of the media on which it is contained and whether or not
patentable or copyrightable.

 

“Inventory” shall mean all inventories of Materials and work-in-process produced
or held by Patheon in connection with the Processing of Drug Product but, for
greater certainty, does not include any API.

 

--------------------------------------------------------------------------------


 

“Master Batch Records” shall mean, for a given Drug Product, the then-current
procedures to be followed by Patheon with respect to the Processing, handling
and storage of that Drug Product and the corresponding API, as contemplated in
Exhibits A and B of the Product-Specific Appendix for that Drug Product.

 

“Materials” shall mean Excipients and Components as they are utilized in
Processing.

 

“Patheon Manufacturing Responsibilities”  shall have the meaning outlined in
Section 3.2(a).

 

“Processing” shall mean the manufacturing, quality control, quality assurance
and stability testing, packaging and related services, as contemplated in this
Agreement, required to produce Drug Product from API and Materials.  “Process,”
“Processing” and “Processed” shall have analogous meanings.

 

“Product-Specific Appendix” shall have the meaning given such term in Section
2.1(a).

 

“Regulatory Authority” shall mean the FDA and any other governmental authority
(whether national, federal, provincial and/or local) in the Territory that is a
counterpart to the FDA or otherwise has jurisdiction over the manufacture or
approval of any Drug Product.

 

“Regulatory Filing” shall mean any filing with or approval by a Regulatory
Authority regarding a Drug Product or its manufacture.

 

“Specifications” shall mean, with respect to a Drug Product, the procedures,
test results, requirements, standards and other data and documentation with
respect to such Drug Product and the Excipients and Components therefor, as set
forth in Exhibits A and B of the Product-Specific Appendix for that Drug
Product, as may be revised from time to time in accordance with the terms set
forth in Section 4.5 below.

 

“Territory” shall mean the geographical area set forth in Exhibit C of each
Product-Specific Appendix hereto for a given Drug Product.

 

“Third Party Rights” shall mean the Intellectual Property of any third party.

 

“Year” shall mean, for each Drug Product, the period between the effective date
of the Product-Specific Appendix for that Drug Product (as set forth in Exhibit
C of the Product-Specific Appendix for such Drug Product) until December 31 of
the year of such effective date, and thereafter, the twelve-month period
commencing upon the completion of the immediately preceding Year.

 

“Yearly Minimum Volume” shall mean the yearly minimum volume of each Drug
Product to be purchased by Gilead as more particularly set forth in Exhibit C of
the applicable Product-Specific Appendix.

 

--------------------------------------------------------------------------------


 

1.2                 SCHEDULES.

 

The following Schedules and Product-Specific Appendices as of the Effective Date
are annexed hereto and form part of this Agreement:

 

Schedule A:

 

Yield Calculation Schedule

 

 

 

Schedule B:

 

Quality Agreements

 

 

 

Schedule C-1:

 

Form of Product Specifications (Exhibit A to Appendix (•) of {Drug Name}

 

 

 

Schedule C-2:

 

Form of Finished Product Specifications and Testing Requirements (Exhibit B to
Appendix (•) of {Drug Name}

 

 

 

Schedule C-3:

 

Form of Pricing and API Schedule (Exhibit C to Appendix (•) of {Drug Name}

 

 

 

 

 

APPENDIX 1 -  TENOFOVIR DISOPROXIL FUMARATE

 

 

 

 

 

Exhibit A to Appendix 1 - Tenofovir disoproxil fumarate: Drug Substance,
Excipient and Components Specifications

 

 

 

 

 

Exhibit B to Appendix 1 - Tenofovir disoproxil fumarate: Finished Product
Specifications and Testing Requirements

 

 

 

 

 

Exhibit C to Appendix 1 - Tenofovir disoproxil fumarate: Pricing and API
Schedules

 

 

 

 

 

APPENDIX 2 - ADEFOVIR DIPIVOXIL

 

 

 

 

 

Exhibit A to Appendix 2 – Adefovir dipivoxil: Drug Substance, Excipient and
Components Specifications

 

 

 

 

 

Exhibit B to Appendix 2 - Adefovir dipivoxil: Finished Product Specifications
and Testing Requirements

 

 

 

 

 

Exhibit C to Appendix 2 - Adefovir dipivoxil: Pricing and API Schedules

 

--------------------------------------------------------------------------------


 

ARTICLE II

PURCHASE AND SUPPLY

 

2.1                               Purchase and Supply Agreement.

 

(a)                                           This Agreement including the
Schedules and Appendices annexed hereto shall serve as a master commercial
supply agreement governing the manufacture, purchase and supply of Drug Products
between the Parties.  The Parties have agreed, as of the Effective Date, to
product-specific terms governing the purchase and supply of two (2) Drug
Products, Gilead’s tenofovir disoproxil fumarate and adefovir dipivoxil
products, as reflected in Appendices 1 and 2.  Subject to Section 2.1(b), the
Parties may agree to the manufacture, purchase and supply of additional drug
products by agreeing to additional product-specific terms, each in the form of a
new Appendix to this Agreement signed and delivered by a representative of the
applicable Party, annexed hereto and incorporated herein once executed and
delivered (each, a “Product-Specific Appendix”).  Each Product-Specific Appendix
shall be substantially in the form of Schedule C (e.g. C-1, C-2 and C-3)
attached hereto, and shall include, at a minimum, the following for the
applicable Drug Product:  (a) an Exhibit A setting forth the API, API
Specifications, Excipients, Excipient Specifications, Components, Component
Specifications, and Disposition Package for the Drug Product covered by such
Product-Specific Appendix; (b) an Exhibit B setting forth the finished product
Specifications; and (c) an Exhibit C setting forth the pricing terms,
Facility(ies), Territory, Yearly Minimum Volume, Drug Product costs and yields,
effective date and initial term.

 

(b)                                           Solely Gilead Sciences shall be
Patheon’s counterparty to Product-Specific Appendices for the [*] supply of any
Drug Product [*] or for any [*] supply of any Drug Product [*].  Solely Gilead
World shall be Patheon’s counterparty to Product-Specific Appendices for the [*]
supply of any Drug Product [*].  Solely Gilead Sciences will have the rights and
obligations of Gilead hereunder to the extent pertaining to [*] supply of Drug
Products [*] or for any [*] supply of any Drug Product for [*], in each case for
which Gilead Sciences is party to the relevant Product-Specific Appendices.
Solely Gilead World will have the rights and obligations of Gilead hereunder to
the extent pertaining to [*] supply of Drug Products for [*] for which Gilead
World is party to the relevant Product-Specific Appendices.  Gilead World agrees
to an obligation to provide to Patheon a written guarantee by Gilead Sciences,
as Gilead World’s ultimate parent company, of Gilead World’s performance under
this Agreement, and, in satisfaction of such obligation, Gilead Sciences hereby
guarantees to Patheon the performance by Gilead World of Gilead World’s
obligations under this Agreement.

 

(c)                                           Changes to the Product-Specific
Appendices may only be made by prior written agreement of the Parties.  If any
Product-Specific Appendix conflicts with the body of this Agreement, the body of
this Agreement shall control, except to the extent that such Product-Specific
Appendix explicitly references particular Sections of the body of this Agreement
that do not apply, or only partially apply, with respect to such
Product-Specific Appendix, and describes the extent to which such Sections shall
not apply.  In such event, with respect to the subject matter covered by the
explicitly referenced Sections of the body of this Agreement as applied to such
Product-Specific Appendix, such Product-Specific Appendix and not the body of
this Agreement shall control.

 

(d)                                           During the Term (as such term is
defined in Section 9.1) of this Agreement, Gilead agrees to buy, and Patheon
agrees to supply, such quantities of each Drug Product for sale in the Territory
as may be set forth on Firm Orders placed by Gilead in

 

--------------------------------------------------------------------------------


 

accordance with Section 2.4 at the prices set forth in Exhibit C of the
applicable Product-Specific Appendices, as may be revised from time to time in
accordance with Article IV hereof.

 

(e)                                           Minimum Volumes of Purchases. 
Patheon acknowledges that Gilead may obtain a portion of its requirements for
any Drug Product from third parties; provided, however, Gilead agrees to
purchase from Patheon the Yearly Minimum Volume for each Drug Product as more
particularly set forth in Exhibit C of the applicable Product-Specific Appendix.

 

2.2                               Drug Product And Materials Specifications And
Testing.  Patheon shall, in Processing a Drug Product, use Excipients and
Components that conform to the Excipient Specifications and Component
Specifications, respectively, for such Drug Product. Such conformance will be
verified in accordance with the testing standards and procedures specified
therefor in the applicable Specifications. The Parties acknowledge that such
Specifications and testing standards and procedures as set forth in Exhibits A
or B of the applicable Product-Specific Appendix may need to be refined and
modified with changes that are necessary or appropriate according to applicable
Regulatory Authority requirements, or as otherwise requested by Gilead in
writing.  If such a change in the Specifications is needed or proposed, Section
4.5 shall apply.

 

2.3                               Orders and Forecasts.  Gilead shall provide
Patheon with the following:

 

(a)                                           concurrent with the execution of
this Agreement for the first two (2) Drug Products and concurrent with the
execution of any Product-Specific Appendix for an additional Drug Product, a
written non-binding [*] month forecast of the volume of each Drug Product that
Gilead then anticipates will be required to be produced and delivered to Gilead
during the following [*] month period.  Such forecast will be updated by Gilead
monthly on a rolling [*] month basis and updated forthwith upon Gilead
determining that the volumes for the first [*] months contemplated in the most
recent of such forecasts has changed by more than [*]; and,

 

(b)                                           on or before the [*] day of each
calendar month, firm written orders (“Firm Orders”) covering the supply for each
Drug Product on the basis of [*] units, to be produced and delivered to Gilead
on a date not less than [*] from the first day of the calendar month immediately
following the date that the Firm Order is submitted.

 

(c)                                           on or before [*], in each Year, a
written non-binding [*] forecast (broken down by calendar quarters for the [*]
of the forecast) of the volume for each Drug Product that Gilead anticipates
will be required to be produced and delivered to Gilead during such [*] period.

 

2.4                               Firm Orders.  The Firm Orders submitted to
Patheon pursuant to Section 2.3 shall specify Gilead’s purchase order number,
quantities, monthly delivery schedule and any other elements necessary to
identify what must be delivered to fill such Firm Order.  Unless mutually agreed
upon by both Parties, the quantities of Drug Product ordered in such written
orders shall be firm and binding on Gilead and shall not be subject to
reduction, and shall only be subject to cancellation as set forth in Section
2.10.

 

--------------------------------------------------------------------------------


 

2.5                               Materials Ordering and Stockpiles.

 

(a)                                           Reliance by Patheon.  Gilead
understands and acknowledges that Patheon will rely on the Firm Orders submitted
pursuant to Section 2.3(b) in ordering the Materials required to meet such Firm
Orders.  In addition, Gilead understands that to ensure an orderly supply of
such Materials and to achieve economies of scale in the costs therefor, it may
be desirable for Patheon to purchase such Materials in sufficient volumes to
meet the production requirements for each Drug Product during part or all of the
forecasted periods referred to in Section 2.3(a), or such longer period as
Patheon and Gilead may agree to.  Accordingly, Gilead agrees that purchases may
be made by Patheon in respect of the Materials for a given Drug Product to
satisfy the production requirements for such Drug Product for the first [*]
months of the forecasted period, or such different period as may be identified
opposite such Materials in the applicable Product-Specific Appendix or agreed in
writing by the Parties.  If any Materials ordered by Patheon in accordance with
the foregoing sentence are not included in finished Drug Product purchased by
Gilead within [*] months after the forecasted month in respect of which such
purchases have been made (or such longer period as the Parties may agree in
writing), Gilead will pay to Patheon its actual costs to acquire such unused
Materials and, in the event such Materials are incorporated into the Drug
Product subsequently purchased by Gilead, Gilead will receive credit for any
costs of such Materials previously paid to Patheon by Gilead.

 

(b)                                           Minimum Stockpiles.  Without
limiting Patheon’s ability to purchase and hold Materials as set forth in
Section 2.5(a), Patheon shall at all times maintain an inventory of each
Material sufficient to manufacture the relevant Drug Products to fill Gilead’s
Firm Orders and forecasts in the following [*] months, or such different period
of time as may be set forth for such Material in the applicable Product-Specific
Appendix or otherwise agreed in writing by the Parties.

 

2.6                               Minimum Orders.  Each Drug Product to be
Processed by Patheon may only be ordered in the minimum order quantities set out
in Exhibit C of the Product-Specific Appendix for such Drug Product.  As the
Parties gain additional experience with the Processing of each Drug Product,
they shall negotiate in good faith, upon request by Gilead, to revise the
minimum order quantities in the applicable Exhibit C from time to time.  If the
Parties reach written agreement, following any necessary technical and cost
review by Patheon in accordance with Section 4.5, they shall update the
applicable Exhibit C to reflect the revised minimum order quantities.

 

2.7                               Excipients and Components.  All Materials
shall be purchased (with the exception of those which are supplied by Gilead,
which exceptions shall be identified in the applicable Product-Specific
Appendix) and tested by Patheon at Patheon’s expense in accordance with the
applicable Specifications.

 

2.8                               Quality Agreements. Each Party shall allocate,
use and expend the resources necessary to perform the division of pharmaceutical
responsibilities assigned to such Party as defined in the Quality Agreement(s)
as set forth in Schedule B of this Agreement, to which such Party is a party,
the terms of which, for clarity, are a part of this Agreement.  Without limiting
the generality of the foregoing sentence, the Parties’ responsibilities relating
to product

 

--------------------------------------------------------------------------------


 

complaints shall, at a minimum, include the following: (a) Patheon shall, as
promptly as practicable after it becomes aware (but in any event, no later than
[*] business days thereafter), forward to Gilead or its designee, by phone and
in writing, any and all complaints or problems relating to any Drug Product, and
any information in its possession pertaining to such complaint or problem,
including but not limited to: (i) Drug Product or its labeling may have been
mistaken for or applied to another product; (ii) Drug Product may be affected by
bacteriological contamination, significant chemical, physical or other change or
deterioration or stability failures; (iii) Drug Product is the subject of a
complaint by a Third Party, a Regulatory Authority or a customer relating to the
quality of the Drug Product; (iv) a unit or batch of Drug Product supplied to or
as directed by Gilead may not be in conformance with the applicable
Specifications; or (v) a unit or batch of Drug Product supplied to or as
directed by Gilead has not been Processed in accordance with the Patheon
Manufacturing Responsibilities; (b) Gilead shall promptly inform Patheon, by
phone and in writing, of any and all complaints that Gilead receives which
implicate Patheon’s Processing of Drug Product at the Facility; and (c) Patheon
shall respond promptly to, and cooperate fully with Gilead regarding, any
reasonable request by Gilead for assistance in resolving any and all complaints,
in each case on a time frame sufficient to permit Gilead to comply with
applicable laws, rules and regulations, as notified by Gilead. The Parties agree
to negotiate in good faith to modify the Quality Agreement(s) to which they are
respective parties, pursuant to Section 4.5, from time to time as necessary or
appropriate in light of FDA or other regulatory requirements, or at Gilead’s
request.  For clarity, either [*], or Gilead Sciences may be party in place of
Gilead World to a Quality Agreement relating to supply of Drug Product(s) to
Gilead World.

 

2.9                               Technology Transfer.  Patheon shall
facilitate, at Gilead’s expense, any technology transfer to Gilead, its
Affiliate or a third party in relation to the Processing of Drug Product(s) to
the extent reasonably requested by Gilead.

 

2.10                        Cancellations.  Gilead may cancel any Firm Order
previously accepted by Patheon by providing Patheon with prior written notice
(the “Notice”); provided that if Gilead cancels any Firm Order and the Notice is
received [*] days or less prior to any scheduled delivery of Drug Product
covered by such Firm Order, then Gilead shall reimburse Patheon for a percentage
of the price that Patheon would have charged Gilead for the Firm Order, which
amounts shall be calculated as follows:

 

(a)                                  if Notice is received by Patheon less than
[*] days prior to any scheduled delivery of Drug Product covered by such Firm
Order, then Gilead shall pay Patheon [*] percent ([*]%) of the price that
Patheon would have charged Gilead for the Firm Order if it had not been
cancelled;

 

(b)                                  if Notice is received by Patheon between
[*] to [*] days prior to any scheduled delivery of Drug Product covered by such
Firm Order, then Gilead shall pay Patheon [*] percent ([*]%) of the price that
Patheon would have charged Gilead for the Firm Order if it had not been
cancelled; or

 

(c)                                  if Notice is received by Patheon between
[*] to [*] days prior to any scheduled delivery of Drug Product covered by such
Firm Order, then Gilead shall pay Patheon

 

--------------------------------------------------------------------------------


 

[*] percent ([*]%) of the price that Patheon would have charged Gilead for the
Firm Order if it had not be cancelled.

 

This Section 2.10 shall not apply to mutually agreed changes in production or
delivery schedules, or any cancellation for which alternative terms are mutually
agreed upon by both Parties.

 

2.11                        Equipment.  If Gilead or a third party with a right
to purchase Drug Product from Gilead supplies any equipment to Patheon for use
in Processing any Drug Product:

 

(a)                                  The Parties, or Patheon and such third
party, as applicable, shall prepare a written inventory of such equipment, which
inventory shall be signed by a representative of each Party, or a representative
of Patheon and such third party, as applicable.

 

(b)                                  Such inventory shall set forth where and
under what conditions Patheon will locate and use such equipment.  Gilead or
such third party, as applicable, shall be responsible for validation of such
equipment.  In addition, Gilead or such third party, as applicable, shall be
responsible for any costs for transportation, installation and training
necessary to use such equipment.

 

(c)                                  Such inventory shall set forth the routine
preventative maintenance of such equipment that Patheon must perform, and
Patheon shall perform such routine preventative maintenance in accordance with
the terms and conditions of a separate agreement to be entered into by the
Parties, or between Patheon and such third party, as applicable.  For clarity,
Patheon shall not be responsible to conduct major repairs to such equipment.

 

(d)                                  Gilead or such third party will retain
ownership of such equipment unless otherwise agreed to in writing by the
Parties, or by Patheon and such third party, as applicable.  Gilead or such
third party, as applicable, will be responsible to maintain any insurance as to
such equipment; provided, however, that if Gilead or such third party is unable
to procure insurance to cover such equipment in Patheon’s possession and
requests Patheon to obtain such insurance, Patheon will use reasonable efforts
to obtain such insurance at Gilead’s or such third party’s expense, as
applicable.

 

ARTICLE III

SUPPLY AND PROCESSING OF DRUG PRODUCT

 

3.1                               Supply Of API And Materials.

 

(a)                                           For each Firm Order of Drug
Product, Gilead, at its expense, shall deliver or cause to be delivered to the
Facility, the number of kilograms of the applicable API(s) necessary for Patheon
to Process the Drug Product(s) set forth on the relevant Firm Order.

 

(b)                                           Patheon shall use commercially
reasonable efforts to make the Facility and appropriate personnel available in
order to complete the Processing of the relevant Drug

 

--------------------------------------------------------------------------------


 

Product(s) and make such Drug Product(s) available for delivery on the date
specified in the relevant Firm Order.  Within [*] business days after Patheon’s
receipt of each Firm Order, Patheon shall notify Gilead in writing via
electronic mail (in accordance with Section 10.5) whether Patheon accepts such
Firm Order on the delivery schedule set forth therein.  Patheon shall use
commercially reasonable efforts to accept all Firm Orders on the delivery
schedules that they specify, and in any event shall accept all Firm Orders to
the extent not exceeding [*] percent ([*]%) of the quantity of each Drug Product
forecast in the applicable Last Forecasts (defined below) for the time period
covered by the Firm Order, subject to reasonable scheduling of each delivery
within the calendar month in which Gilead requests delivery in order to
accommodate the specific timing of each applicable facility and Patheon
personnel availability.  For purposes of such [*] percent ([*]%) limit, if [*]
percent ([*]%) of the quantity of a given Drug Product specified in a Last
Forecast equals a fractional number of batches, then the minimum number of
batches that Patheon must accept in a Firm Order shall be the next whole number
of batches above the fractional number of batches that is equal to [*] percent
([*]%).  For example, [*]. As used in this Section, “Last Forecast” shall mean
the forecast provided under Section 2.3(a) no later than [*] months prior to the
time that Gilead requests delivery in its Firm Order.

 

(c)                                           Patheon shall, at its expense,
purchase from a third party designated by Gilead from Patheon’s preferred
supplier list, or a supplier designated by Gilead, all Excipients to be used in
the Processing of the Drug Product.  Gilead may designate an Excipient supplier
not on Patheon’s preferred supplier list by written notice to Patheon, provided
that Gilead shall pay for any increase in costs for such Excipients resulting
from such purchase from a supplier not on Patheon’s preferred supplier list. 
Each such notice shall specify either that (a) an audit of such supplier is not
required by Gilead in which case Gilead will provide Patheon with all
documentation required to support Gilead’s qualification of such supplier; or
(b) Gilead shall conduct an audit of such supplier at its own expense.  All
Excipients shall be tested in accordance with procedures specified by Gilead in
the Excipient Specifications.  If a particular supplier (from Patheon’s
preferred supplier list or as so designated by Gilead) is specified for a given
Excipient in the applicable Specifications, then Patheon shall obtain such
Excipient from such supplier.  In addition, the Parties may provide in the
relevant Product-Specific Appendix for Gilead to procure the required quantities
of any of the Excipients for the relevant Drug Product.

 

(d)                                           Patheon shall, at its expense,
purchase all Components necessary to complete the Processing of Drug Products. 
All Components shall meet the applicable Component Specifications as described
in Exhibit A of the Product-Specific Appendix for a given Drug Product, as
amended or supplemented from time to time under the terms and conditions
hereunder.  In addition, the Parties may provide in the relevant
Product-Specific Appendix for Gilead to procure the required quantities of any
of the Component for the relevant Drug Product.

 

3.2                               Processing Of Drug Product.

 

(a)                                           Patheon will Process each Drug
Product in accordance with the applicable Master Batch Records and
Specifications, the Quality Agreement and any applicable federal, provincial and
local laws and regulations, including without limitation cGMPs (hereinafter
collectively the “Patheon Manufacturing Responsibilities”).  Before, during and
after each

 

--------------------------------------------------------------------------------


 

Processing of a Drug Product, Patheon shall monitor such Processing and the
Processing environment and keep such records of the foregoing as are required by
the applicable Master Batch Records and Specifications, and in accordance with
cGMPs.  In accordance with cGMPs and during the Term of this Agreement and as
part of the Patheon Manufacturing Responsibilities, Patheon shall (i) take all
commercially reasonable steps necessary to ensure that any Drug Product that may
be Processed by it pursuant to this Agreement shall be free of
cross-contamination from any fermentation, other manufacturing or similar
activities and (ii) be responsible for the performance of validated cleaning and
changeover procedures prior to Processing any Drug Product for Gilead.

 

(b)                                           Patheon shall not manufacture or
store any [*] product (for example but without limitation, [*]) at, or otherwise
introduce any of the foregoing to, any Facility where any API, Component,
Excipient, or Drug Product is Processed or stored without Gilead’s advance
written consent.  Gilead may withhold such consent in its sole discretion.

 

(c)                                           Both Parties shall promptly notify
each other of any new material instructions or specifications required by the
Act and of other applicable laws, rules and regulations, and shall confer with
each other with respect to the best means to comply with such requirements.  The
Parties shall allocate any costs of implementing such changes on an equitable
basis in accordance with, and subject to the procedures set forth in, Section
4.5.  If the proposed new instruction or specification policy relates to the
production of a Drug Product solely, then any additional costs incurred by
Patheon to produce such Drug Product shall be passed on to Gilead in accordance
with, and subject to the procedures set forth in, Section 4.5.

 

(d)                                           Upon prior written request,
Patheon will permit duly authorized representatives of Gilead and Gilead’s
licensee(s) or distributor(s) for any Drug Product to observe the Processing of
such Drug Product and to have access to any relevant records in connection with
such Processing as more fully provided in Section 3.4 below; provided that
representatives from Gilead’s licensee(s) or distributor(s) for any Drug Product
shall be granted access to Patheon’s Facility at the same time and to the same
extent as Gilead’s representatives.  Such representatives shall be bound by an
obligation of confidentiality (comparable to that of Article VIII) with respect
to information that such representatives may obtain during such visit to observe
the Processing of Drug Product and will comply with all Patheon standard
operating policies and procedures while within the Facility or other Patheon
premises.

 

(e)                                           Patheon shall supply Gilead with
copies of Processing records, including batch records, as they relate to each
Drug Product, for the purposes of assuring product quality and compliance with
agreed-upon Processing procedures.

 

(f)                                             All Processing of each Drug
Product to be performed by Patheon under this Agreement shall be performed at
the Facility(ies) for such Drug Product specified in the applicable
Product-Specific Appendix.

 

--------------------------------------------------------------------------------


 

3.3                               FDA And Regulatory Support.

 

(a)                                           Patheon agrees to maintain a Site
Master File (“SMF”) in accordance with the requirements of the FDA, if any, as
well as any comparable files required by other Regulatory Authorities, and to
provide Gilead with letters of access to such SMF (to the extent that they are
required by the FDA or other related regulatory bodies) and comparable files and
to further provide Gilead with all documents regarding the Processing of such
Drug Product.  Gilead shall be responsible for all other filings necessary for
approval and export of each Drug Product.  At Gilead’s reasonable cost, Patheon
further agrees to assist Gilead, acting reasonably, in obtaining any government
or agency approval which may be required for the marketing of any Drug Product
in any country other than the United States.  Gilead shall provide written
notice of any additional regulatory requirements of countries, in accordance
with Section 4.6.

 

(b)                                           Patheon agrees to cooperate with
any inspection by the FDA or other Regulatory Authority.  Patheon specifically
agrees to meet and confer with Gilead representatives in advance of the
pre-approval inspections for any Drug Product and, at Gilead’s request, any
other inspection of the Facility concerning any Drug Product, provided that
Patheon receives advance notice of such inspection, and will provide Gilead with
all necessary support in connection with each such inspection as may be
reasonably required.

 

(c)                                           Each Party shall notify the other
Party immediately in writing in the event a Party learns of any action that has
been or will be taken by the FDA or other Regulatory Authority which relates to
the Facility and the Processing of any Drug Product, or which may delay or
impair the ability to Process any Drug Product in accordance with this
Agreement.

 

3.4                               cGMP Compliance and QA Audits.  Upon prior
written request, Gilead shall have the right [*] per Year to have its
representatives and representatives from its licensee(s) and distributor(s) for
any Drug Product visit the Facility during normal business hours on business
days to audit Patheon’s manufacturing process, assess Patheon’s compliance with
cGMPs and quality assurance standards, review records relating to the Processing
of such Drug Product and discuss any related issues with manufacturing and
management personnel as it relates to such Drug Product (such activities
collectively, a “cGMP/QA Audit”).  Notwithstanding the foregoing, if Gilead’s
representatives and/or representatives from its licensee(s) and distributor(s)
for any Drug Product require cGMP/QA Audits in addition to [*] per Year, then
they shall have the right to conduct such additional cGMP/QA Audits, in the
presence of a Gilead representative, provided Gilead or such licensee(s) or
distributor(s) shall pay Patheon’s reasonable costs for the conduct of such
cGMP/QA Audits.  Gilead’s representatives and representatives from its
licensee(s) and distributor(s) for any Drug Product shall be bound by an
obligation of confidentiality with respect to information that such
representatives may obtain during such visit to inspect and audit Patheon’s
manufacturing process and the Processing of Drug Product and will comply with
all standard operating policies and procedures while within the Facility or
other Patheon premises. Notwithstanding the foregoing, Gilead (and its
licensee(s) and distributor(s) for any Drug Product)  shall have the right to
conduct a “For Cause” audit at any time, when requested as a reasonable response
to a FDA or other regulatory agency audit notice or inquiry regarding a Drug
Product, an unresolved deviation in Processing of Drug Product by Patheon, or
customer complaints or adverse events regarding a Drug Product, and Gilead (or
such licensees or distributors) shall bear Patheon’s expenses therefore unless
as a

 

--------------------------------------------------------------------------------


 

result of such “For Cause” audit it is determined that there was non-compliance
with the warranties in Section 6.2.

 

3.5                               Change in Manufacturing Process.  Patheon
shall notify Gilead if Patheon wishes to make, and obtain Gilead’s prior written
approval before Patheon implements, any of the following:  (a) a major change
(as defined in applicable regulations) including without limitation, major or
regulatory changes relating to (i) the Facility that would constitute a change
under cGMPs, would impact the validation status of the process, or would
constitute noncompliance with the Patheon Manufacturing Responsibilities, (ii)
the Materials, (iii) the Specifications, (iv) any quantitative formulae and any
other aspect of Drug Product Processing, or (v) testing methods with respect to
the Drug Product; and (b) changes that require regulatory submission, relating
to the Materials, Specifications, Facility, equipment, process, testing methods
or other procedures used to Process any Drug Product.  Gilead’s consent with
respect to such changes shall not be unreasonably withheld, or unduly delayed;
provided, however, that with respect to such changes affecting a particular Drug
Product, Patheon acknowledges that Gilead may be required to obtain its
licensee’s consent to such changes prior to providing consent to Patheon.

 

3.6                 Compliance with Laws.  Patheon shall materially comply with
all applicable orders, regulations, requirements and laws of any and all
Regulatory Authorities including, without limitation, all laws and regulations
applicable to (a) the transportation, storage, use, handling and disposal of
hazardous materials, (b) the Processing of Drug Products and (c) Patheon’s
performance of its obligations under this Agreement.  Patheon specifically
represents and warrants that it does not and will not use, in any capacity, the
services of any person that is debarred under the provisions of the United
States Generic Drug Diversion Act or applicable FDA regulations.  Patheon
represents and warrants to Gilead that it has and will maintain during the Term
of this Agreement, all government permits, including without limitation, health,
safety and environmental permits, legally required for the conduct of the
actions and procedures that it undertakes pursuant to this Agreement.  Unless
otherwise provided in the Product-Specific Appendix for a given Drug Product,
the Parties agree that Patheon shall be the quality representative for purposes
of [*] release of all Drug Products.

 

3.7                 Documentation.  Patheon shall keep complete, accurate and
authentic accounts, notes, data and records of the Processing services performed
under this Agreement including but not limited to all relevant information and
records relating to the Processing of Drug Products under this Agreement which
may be required from time to time to be provided to any Regulatory Authority
pursuant to applicable laws and regulations, and all Process development
information relating to the Drug Product (to the extent such information is in
Patheon’s possession) (“Documentation”).  Each Party shall maintain complete and
adequate records in accordance with and to the full extent required by cGMP and
the applicable Specifications pertaining to the methods and the Facility used
for the Processing, holding and distribution of Drug Product.  Upon written
request by Gilead with reasonable notice, Patheon will provide to
representatives of Gilead or its licensee(s) or distributor(s) for Drug
Products, during normal business hours, reasonable access to Documentation,
where such access is necessary or reasonably useful to permit Gilead or such
distributor(s) or licensee(s) to comply with applicable laws, rules or

 

--------------------------------------------------------------------------------


 

regulations; subject to Section 3.4, the expense of such access shall be at the
expense of Gilead or such licensee(s) or distributor(s).  Patheon shall maintain
Documentation until the later of (a) when such Documentation is no longer
required by applicable law, rule or obligation to be maintained by Gilead or
Patheon, or (b) for Drug Product supplied for (i) clinical trial supplies, the
approval or withdrawal of all applications for approval included within
Regulatory Filings for such Drug Product, or (ii) commercial supplies, one (1)
year after expiration of the shelf life for the applicable batch.

 

3.8                 Reprocess and Rework.  Patheon shall not conduct any rework
(meaning redressing or relabeling of Drug Product) or reprocessing (meaning
repetition of any step in the manufacture of unlabeled Drug Product from API and
Excipients) activities with respect to any Drug Product without prior written
permission from Gilead. Patheon shall document appropriately all rework and
reprocessing activities conducted under this Agreement.

 

3.9                 Variances.  Patheon shall notify Gilead within [*] business
days after its discovery of any Drug Product lot failure, or significant
deviation from or variance in manufacturing procedures or standard operating
procedures for such Drug Product.  The Parties shall promptly discuss and
mutually agree how to address any such deviation or variance.  The Quality
Agreement shall include a requirement that any deviation or variance be resolved
within [*] days after discovery or such longer period of time as may be agreed
to between the Parties.

 

3.10          Storage and Handling.  Patheon shall store and handle API and
Materials as set forth in the applicable Master Batch Records and
Specifications, and in accordance with cGMP, and shall conform to established
safety practices and procedures set forth in Gilead’s then-current material
safety data sheet.  In addition, Patheon shall take such actions as are
reasonably necessary to protect API and Materials from damage and deterioration.
If requested by Gilead in writing, Patheon shall return or destroy, at Gilead
cost and expense, any unused API in accordance with Gilead’s written
instructions.

 

3.11          Labels.  Unless otherwise agreed, Gilead, or a third party
approved by Gilead, shall supply in a timely manner all necessary copy and art
work to allow Patheon to procure Components for a Drug Product in accordance
with the applicable Component Specifications. Patheon shall use such copy and
art work to procure all necessary Components in accordance with the applicable
Component Specifications and Gilead’s written instructions, and in compliance
with applicable regulatory requirements.  Such Components shall be the only
Components used for such Drug Product.

 

3.12          Performance Indicators.  Within [*] months after the Effective
Date, the Parties shall confer to set a timeline for the development of a
commercially reasonable system of performance indicators to evaluate the
performance of Patheon in carrying out its obligations under this Agreement.
Once the system of performance indicators is developed, the Parties shall
evaluate the Processing of Drug Products by Patheon on a quarterly basis against
such performance indicators.

 

--------------------------------------------------------------------------------


 

ARTICLE IV

PRICES AND PAYMENT

 

4.1                 Price.  Prices for each Drug Product shall be as set forth
on Exhibit C of the Product-Specific Appendix for such Drug Product.  Gilead
shall be responsible for the payment of any sales and use taxes on Drug Product
delivered by Patheon to Gilead or on API furnished by Gilead to Patheon.  The
fees listed on Exhibit C of each Product-Specific Appendix shall not be subject
to change until the end of the first Year after the effective date of such
Product-Specific Appendix, subject to the amendments to such fees provided for
in Sections 4.3, 4.5 and 4.6.  The prices for each Drug Product during each
additional Year that this Agreement remains in force shall be agreed to between
the Parties prior to the commencement of each such Year, in accordance with
Section 4.4.

 

4.2                 Payment Terms.  All payments due hereunder to Patheon shall
be paid not later than [*] days following the date of the applicable invoice
submitted by Patheon in accordance with Section 5.2(a); provided that if such
invoice is received by Gilead more than [*] business days after such date,
Patheon will make reasonable allowances for any payments that are late due to
such delay provided that Gilead uses commercially reasonable efforts to pay such
invoice by the end of such [*] days.

 

4.3                 Adjustments to Current Year’s Pricing.  During any Year of
this Agreement, the fees set out in Exhibit C of each Product-Specific Appendix
shall be subject to adjustment in accordance with the following:

 

(a)                                           Minimum Order Quantity.  If at any
time a Firm Order is for less than the minimum order quantity of any Drug
Product specified in Exhibit C of the applicable Product-Specific Appendix
(i.e., the smallest campaign size so specified, as either by batch size or a
minimum number of batches or a combination of both of batch size and minimum
number of batches) then Patheon shall be entitled to request an adjustment to
the fee for Processing in respect of that Drug Product delivered under that Firm
Order to reflect the increased costs that Patheon will incur as a result of
manufacturing the lesser volume ordered by Gilead relative to the minimum order
quantity for that Drug Product.  For clarity, the minimum order quantity relates
to the size of the manufacturing runs that Patheon will undertake to fill
Gilead’s orders, and not to overall or annual volume.

 

(b)                                           Materials and Component Costs.  If
at any time market conditions result in Patheon’s cost of Materials being
greater than normal forecasted increases, then Patheon shall be entitled to
request an adjustment to the fee for Processing in respect of any affected Drug
Product to compensate it for such increased Materials costs.  For the purposes
of this Section 4.3(b), changes greater than normal forecasted increases shall
be considered to have occurred only if (i) the cost of a Material for such Drug
Product increases by [*] percent ([*]%) of the cost for that Material upon which
the fee quote was based or (ii) the aggregate cost for all Materials required to
Process a Drug Product increases by [*] percent ([*]%) of the total Material
costs for such Drug Product upon which the fee quote was based.  To the extent
that Processing fees have been previously adjusted pursuant to this Section
4.3(b) to reflect an increase in the cost of one

 

--------------------------------------------------------------------------------


 

(1) or more Materials, the adjustments provided for in (i) and (ii) above shall
operate based on the costs attributed to such Material (or Materials) at the
time the last of such adjustments were made.

 

In connection with a fee adjustment request pursuant to this Section 4.3,
Patheon shall deliver to Gilead a revised Exhibit C for each Drug Product for
which it requests such fee adjustment and such budgetary pricing information,
adjusted Material costs or other documentation sufficient to demonstrate that a
fee adjustment is justified.  Upon delivery of such request, each of Gilead and
Patheon shall forthwith use all reasonable efforts to agree on a revised fee for
the Processing in respect of each affected Drug Product.

 

4.4                 Adjustments to Subsequent Year’s Pricing.  The fees for the
Processing provided pursuant to the terms of this Agreement for any Drug Product
during any Year after the first Year of this Agreement for that Drug Product
shall be determined in accordance with the following:

 

(a)                                           Manufacturing Costs.  No later
than [*] months prior to the end of each Year for each Drug Product, Patheon
shall be entitled to request an adjustment to the fees for the applicable
Component costs and Processing fees in respect of such Drug Product for the
increases in manufacturing costs based on the increase in the [*] for July of
the then current Year compared to the same month of the preceding Year,
published by [*] in respect of the immediately prior Year.

 

(b)                                           Pricing Basis.  Gilead
acknowledges that the fee for the Processing in respect of a Drug Product in any
Year is quoted based upon the minimum order quantity per Drug Product specified
in Exhibit C of each Product-Specific Appendix for a given Drug Product and is
subject to change as set forth above if the quantity ordered by Gilead in any
Firm Order falls below the minimum order quantity for that Drug Product as
specified in Exhibit C of the applicable Product-Specific Appendix or, if
applicable, any revised minimum order quantity hereinafter agreed to by the
Parties in writing; provided that Gilead orders such Drug Product in the time
period covered by such Firm Order.  For greater certainty, if Patheon and Gilead
agree that the minimum order quantity in respect of a Drug Product shall be
reduced and, as a result of such reduction, Patheon’s costs relating to such
Drug Product increase on a per unit basis, then Patheon shall be entitled to an
increase in the fee for the Processing in respect of such Drug Product by an
amount sufficient to absorb such increase. In addition, if Gilead will place
orders for quantities permitting Patheon to manufacture in larger production
runs, the Parties shall review the fee for the Processing of such Drug Product
and shall reduce such fee on a per-unit basis by a reasonable amount to reflect
savings in Patheon’s costs relating to such Drug Product as a result of such
increase if any.

 

In connection with a fee adjustment request pursuant to this Section 4.4,
Patheon shall deliver to Gilead a revised Exhibit C for such Drug Product and
such budgetary pricing information, adjusted Material costs for such Drug
Product or other documentation sufficient to demonstrate that a fee adjustment
is justified for such Drug Product, no later than [*] prior to the end of the
Year. Upon receipt of such a request, each of Gilead and Patheon shall forthwith
use

 

--------------------------------------------------------------------------------


 

all reasonable efforts to agree on a revised fee for the Processing in respect
of each affected Drug Product.

 

4.5                 Adjustments Due To Technical Changes.  Amendments to the
Specifications for a given Drug Product, the Quality Agreement relating to
Processing or the minimum order quantities for each Drug Product requested by
Gilead will only be implemented following a technical and cost review by Patheon
and are subject to Gilead and Patheon reaching agreement as to revisions, if
any, to the fees specified in Exhibit C of the corresponding Product-Specific
Appendix or otherwise necessitated by any such amendment.  If Gilead accepts a
proposed fee change, the proposed change in the Specifications, Quality
Agreement or minimum order quantities shall be implemented, and the fee change
shall become effective only with respect to those orders of such Drug Product
that are Processed in accordance with such revision(s).  The Parties acknowledge
in Sections 2.2, 2.6 and 2.8 the potential need to refine or modify the
Specifications, Quality Agreement or minimum order quantities for Drug Products,
respectively.  Accordingly, the Parties will negotiate in good faith to modify
the applicable Specifications, Quality Agreement or minimum order quantities
from time to time if requested by Gilead.  Patheon will facilitate appropriate
changes to the Exhibits, and shall implement any changes to the Specifications
and/or Quality Agreement that are required by applicable legal requirements;
provided that Gilead bears the costs of such changes to the extent relating
solely to the Drug Product(s) or the Parties reach written agreement as to a
different allocation of such increased costs.  The Parties agree to allocate on
an equitable basis any special costs of developing and implementing revised
procedures, meaning that the cost of implementing any revised procedures shall
be borne in full by Gilead in such cases where the changes are made solely for
the benefit of Gilead, and the costs of other changes shall be allocated between
the Parties on the basis of the extent to which such Party will be benefited by
such change relative to the extent to which the other Party will be benefited by
such change.  In any event, Gilead agrees to purchase, at Patheon’s cost, all
Inventory for the relevant Drug Product utilized under any of the “old”
Specifications and/or Quality Agreement and purchased or maintained by Patheon
in order to fill Firm Orders for such Drug Product or in accordance with Section
2.5, to the extent that such Inventory can no longer be utilized under the
revised Specifications and/or Quality Agreement.  Open purchase orders for
Materials no longer required under such revised Specifications and/or Quality
Agreement that were placed by Patheon with suppliers in order to fill Firm
Orders or in accordance with Section 2.5 shall be cancelled where possible, and
where such orders are not subject to cancellation without penalty, shall be
assigned to and satisfied by Gilead.

 

4.6                 Multi-Country Pricing.  If Gilead decides that it wishes to
have Patheon Process a Drug Product for any country in addition to the Territory
as stated in Exhibit C of the applicable Product-Specific Appendix, then Gilead
shall inform Patheon of the packaging requirements for such Drug Product needed
for this new country market and Patheon shall prepare a quotation for
consideration by Gilead of the additional Component costs, if any, and the
change over fees for such Drug Product destined for the new country market.  The
agreed additional packaging requirements and related packaging costs and change
over fees shall be set out in a written amendment to Exhibit C of the applicable
Product-Specific Appendix.

 

--------------------------------------------------------------------------------


 

4.7                 API Cost Adjustment.  Each Product-Specific Appendix when it
is executed shall set forth Gilead’s actual standard costs to acquire or
manufacture the relevant API (“Gilead’s Actual Standard API Costs”) in Exhibit
C.  The Parties recognize that such costs may fluctuate over time.  Therefore,
at the time of annual price adjustment pursuant to Section 4.4, Gilead shall
determine an adjustment to Gilead’s Actual Standard API Costs to reflect such
costs in the [*] month period prior to such adjustment.  Such adjusted Gilead’s
Actual Standard API Costs shall apply solely on a prospective basis.  Patheon
shall have the right to audit the methodology employed by Gilead to determine an
adjusted Gilead’s Actual Standard API Costs.

 

ARTICLE V

DELIVERY AND ACCEPTANCE

 

5.1                               Quality Control Sample and Documentation. 
Prior to the delivery of any batch of Drug Product, Patheon shall provide Gilead
with a quality control sample of such batch for the purpose of confirming that
such batch meets the Specifications (unless Gilead consents in writing that no
such sample is required), and the Disposition Package for such batch.  The
quality control sample shall consist of Drug Product sampled so as to be
representative of the batch. Patheon shall not deliver a shipment of Drug
Product until it has been released by Gilead pursuant to Section 5.4(a) unless
otherwise requested by Gilead in writing.

 

5.2                               Delivery and Title.

 

(a)                                           Unless otherwise agreed by the
Parties in writing, all shipments shall be shipped [*](as such term in defined
in Incoterms 2000) [*]; provided, however, that notwithstanding [*]
responsibility for customs clearance in accordance with [*] as so defined in
Incoterms 2000, [*] shall be responsible to arrange for customs clearance for
each shipment hereunder.  The Parties shall reasonably cooperate to share any
information for [*] to fulfill its responsibilities to arrange for customs
clearance.  In accordance with delivery [*], [*] shall bear all risk of loss or
damage after the Drug Product [*].  Patheon shall package Drug Product in
accordance with the applicable Specifications.  For each shipment of Drug
Product, Patheon shall submit to Gilead the applicable Disposition Package
pursuant to Section 5.1 together with an invoice for such shipment of Drug
Product.

 

(b)                                  Patheon shall consistently fulfill Firm
Orders submitted to Patheon pursuant to Section 2.3 by supplying Drug Product
with at least [*] percent ([*]%) of initial shelf life remaining at the time of
delivery, and Gilead shall have no obligation to accept or pay for any shipment
of Drug Product delivered to Gilead with less than [*] percent ([*]%) of initial
shelf life remaining; provided, however, that if there is a delay in delivery
due to investigation and resolution of a deviation that does not arise from
Patheon’s failure to manufacture Drug Product in accordance with the Patheon
Manufacturing Responsibilities, then the deemed delivery date for purposes of
calculating remaining shelf life under this Section 5.2(b) shall be the date
preceding the actual delivery date by a number of days equal to the length of
such delay, provided that Patheon has carried out its responsibilities in such
investigation and resolution using commercially reasonable efforts, then Gilead
shall be obligated to accept and pay for any shipment of Drug Product delivered
to Gilead, subject to Gilead’s rights pursuant to Section 5.4.

 

--------------------------------------------------------------------------------


 

In addition, Gilead may consent, in writing, to a shorter remaining shelf life
at delivery of any Drug Product as follows:  (i) where release of such Drug
Product was delayed to enable a major deviation to be investigated and resolved;
and (ii) provided that any such acceptance and utilization shall be subject to
the written consent of any applicable third party purchasing Drug Product from
Gilead, acting in good faith.  In the circumstances outlined in the preceding
sentence, Gilead shall be obligated to accept and pay for such shipment of Drug
Product, subject to Gilead’s rights pursuant to Section 5.4.  Initial shelf life
shall be measured and begin to expire commencing on the date that API and any
Excipients are first combined.  In all circumstances, Gilead shall use
commercially reasonable efforts to promptly investigate and address any
deviation or variance of the Drug Product.

 

(c)                                  In the event of a deviation at any time
during the Processing of a Drug Product, the Parties shall mutually agree upon
procedures to rework, to the extent possible, such Drug Product in accordance
with Section 3.8 so that such Drug Product will meet the applicable
Specifications.

 

5.3                               Late Delivery.

 

(a)                                           Patheon agrees to use its
commercially reasonable efforts to deliver Drug Products hereunder on the
scheduled delivery dates as set forth in the relevant Firm Orders.  It shall not
be considered a breach of this Agreement if, for any batch for which Patheon has
accepted a Firm Order, at least [*] percent ([*]%) of Drug Product which
conforms to the Specifications is made available for delivery within [*]
business days following the date originally agreed upon for delivery in such
Firm Order (the “Scheduled Delivery Date”).  However, it shall be deemed to be a
late delivery if Patheon delivers a shipment of Drug Products later than [*]
business days after the relevant Scheduled Delivery Date (such date [*] business
days after the Scheduled Delivery Date, the “Late Delivery Date”).

 

(b)                                           If Patheon has learned that any
delivery of Drug Product may be expected to:

 

(i)                                    have less than [*] percent ([*]%) of the
quantity stated in the relevant Firm Order; and/or

 

(ii)                                be delivered after the Late Delivery Date,
according to Patheon’s master delivery plan,

 

then Patheon shall: (1) as soon as practical, notify Gilead; (2) ensure that [*]
of this issue; and (3) develop and implement a [*] to the extent reasonably
practicable or any [*] thereof.

 

(c)                                           Notwithstanding the previous
paragraph, Patheon will notify Gilead as promptly as practicable of such
anticipated late or short delivery that is likely to occur despite Patheon’s
efforts (the “Notice”).

 

--------------------------------------------------------------------------------


 

(d)                                           If, to the extent not caused by
any of the events set forth in Section 5.3(h), during any period of [*], Patheon
delivers after the relevant Late Delivery Date [*] (a “Delivery Default”), then
at Gilead’s option, Gilead may request a meeting [*].  The request for the
meeting shall be given within [*] from the date of Notice, and the meeting shall
be held within [*] from the date of the request.

 

(e)                                  At the meeting, the Parties will negotiate
diligently and in good faith to mutually agree upon [*] for: (i) any [*] of Drug
Product occurring after [*]; or (ii) any delivery of Drug Products having [*] of
the quantity stated [*]. The Parties will, thereafter, enter into an amendment
to this Agreement to reflect the mutually agreed resolutions (the “Amending
Agreement”).

 

(f)                                    If after entering the Amending Agreement
and to the extent not caused by any of the events set forth in Section 5.3(h),
there is another Delivery Default, then such default shall deemed to be a
material breach of this Agreement and Gilead may terminate this Agreement
pursuant to Section 9.3(e).

 

(g)                                 For purposes of determining a Delivery
Default pursuant to Section 5.3(d), a batch shall not be counted as having been
delivered after the Late Delivery Date if, with respect to such batch:

 

(i)                                    the period between the day that Patheon
provides the relevant Disposition Package to Gilead and the Scheduled Delivery
Date is as long or longer than the release review period, which shall be [*] or
such other period as mutually agreed;

 

(ii)                                the batch has no deviations from the
applicable Specifications or cGMPs that reasonably prevent Gilead from releasing
such batch within the agreed release review period, which shall be [*] or such
other period as mutually agreed;

 

(iii)                            there are no deviations in the shipment of such
batch that would form the basis of a Deficiency Notice pursuant to Section
5.4(b); and

 

(iv)                               Patheon actually makes such batch available
for delivery within the agreed time frame following release by Gilead.

 

(h)                                 Notwithstanding anything to the contrary in
this Section 5.3, Patheon shall not be responsible for the failure to satisfy
any Firm Order to the extent caused by any of the following events:

 

(i)                                    Gilead’s failure to have delivered to
Patheon adequate supplies of the applicable API;

 

(ii)                                Gilead’s failure to deliver forecasts
pursuant to Section 2.3;

 

(iii)                            Gilead’s failure to timely deliver
specifications or other technical information necessary to perform the
Processing services;

 

--------------------------------------------------------------------------------


 

(iv)                               a Force Majeure event outlined in Section
10:10, provided that Patheon complies with its obligations to address any such
Force Majeure event in accordance with Section 10.10;

 

(v)            Gilead’s failure to deliver the Firm Orders in accordance with
Section 2.3(b); or

 

(vi)                               Gilead’s changes to any Firm Orders.

 

5.4                               Product Deficiencies.

 

(a)                                           Release.  Gilead or its designee
shall review the Disposition Package for a potential shipment of Drug Product
upon receipt of such Disposition Package thereof and test any quality control
sample in its discretion and, within [*], shall either release such shipment or
shall give Patheon written notice (a “Deficiency Notice”) of all claims for Drug
Product that deviates from the applicable Specifications or cGMPs, as determined
by Gilead based on testing of any quality control sample or review of the
Disposition Package.  Any release by Gilead of a shipment of Drug Product shall
be deemed to be an acceptance thereof, subject to Sections 5.4(b) and 5.4(f). 
Patheon shall have no liability for any deviations for which it has not received
notice within such [*] day period that should reasonably have been discovered
within such time period by review of the Disposition Package of such shipment.

 

(b)                                           Inspection.  Gilead or its
designee shall visually inspect shipments of Drug Product Processed by Patheon
upon receipt thereof and, within [*] days, shall give Patheon a Deficiency
Notice of all claims for Drug Product that deviates from the applicable
Specifications or cGMPs, or does not contain ordered quantities, as determined
by Gilead based on such visual inspection.  Such deviations may include, without
limitation, Drug Product that has been cross-contaminated during Processing. 
Should Gilead fail to provide Patheon with a Deficiency Notice with respect to
the delivery within [*] days of receipt of a delivery of Drug Product, then the
delivery shall be deemed to have been accepted by Gilead on the[*] day after
delivery.  Patheon shall have no liability for any deviations for which it has
not received notice within such [*] day period that should reasonably have been
discovered within such time period by inspection of such shipment.

 

Notwithstanding the foregoing provisions of this Section 5.4(b), for all
shipments of Drug Product Processed by Patheon [*] as specified in a Firm Order,
the time period (i) for Gilead to provide Patheon with a Deficiency Notice with
respect to such shipments, (ii) after which, if Gilead fails to provide Patheon
with a Deficiency Notice with respect to such shipment, such shipment will be
deemed accepted by Gilead, and (iii) after which, if Patheon has not received
notice from Gilead, Patheon shall have no liability for any deviations with
respect to such shipment that should reasonably have been discovered, shall be
[*] days ([*] days) of receipt of a delivery of such shipment.

 

(c)                                           Determination of Deficiency. Upon
receipt of a Deficiency Notice, Patheon shall have [*] days to advise Gilead by
notice in writing whether it disagrees with the contents of such Deficiency
Notice.  If Gilead and Patheon fail to agree within [*] days after

 

--------------------------------------------------------------------------------


 

Patheon’s notice to Gilead as to whether any Drug Product identified in the
Deficiency Notice deviates from the applicable Specifications or cGMPs, then the
Parties shall mutually select an independent laboratory to evaluate if such Drug
Product deviates from the applicable Specifications or cGMPs.  A sample of such
Drug Product shall be submitted to the independent laboratory and such
independent laboratory shall determine within [*] days of receipt of the
relevant sample (to the extent within the control of the Parties) whether such
Drug Product meets the applicable Specifications and cGMPs. Such evaluation
shall be binding on the Parties and if such evaluation certifies that any Drug
Product deviates from the Specifications or cGMPs, Gilead may reject that Drug
Product in the manner contemplated by Section 5.4(d) and, at Gilead’s option,
receive either a credit or a refund (to the extent previously paid by Gilead)
for the amount that it was invoiced by Patheon for such shipment.  If such
evaluation does not so certify in respect of any such Drug Product, then Gilead
shall be deemed to have accepted delivery of such Drug Product upon receipt by
the Parties of the final determination in writing from the independent
laboratory. The Party against whom the independent laboratory rules shall bear
all costs of the testing.

 

(d)                                           Product Rejection and
Replacement.  Subject to the provisions of Sections 5.4(a), (b), (c) and (f),
Gilead has the right to reject and/or return, at the expense of Patheon, any
portion of any shipment of Drug Product that deviates from the applicable
Specifications or cGMPs, without invalidating any remainder of such shipment, to
the extent that such deviation arises from Patheon’s failure to provide the
Processing services in accordance with Patheon Manufacturing Responsibilities.
For such portion of any rejected and/or returned shipment, to the extent
requested by Gilead, Patheon shall use commercially reasonable efforts to
provide replacement quantities of the applicable Drug Product(s) to Gilead or
its designee as soon as possible, but in any event, within [*] days after the
receipt by Patheon of a Deficiency Notice, regardless of whether Patheon agrees
with the rejection.  Subject to the provisions of Sections 7.3(a) and 7.3(b),
Gilead shall supply quantities of the relevant API to permit such replacement
manufacture, and shall bear the costs of replacement quantities of rejected Drug
Product.

 

(e)                                           Disposition of Rejected Batches. 
Gilead may destroy any batch of Drug Product without Patheon’s consent in those
cases where Patheon does not dispute that the batch fails to meet the applicable
Specifications or cGMPs. To the extent that any deviation arises from Patheon’s
failure to Process the Drug Product in accordance with the Patheon Manufacturing
Responsibilities, destruction of the Drug Product shall be made at Patheon’s
expense and Gilead shall provide evidence of such destruction.

 

(f)                                             Latent Defects.  Gilead shall
notify Patheon promptly in writing if Gilead discovers a latent defect in any
quantity of Drug Product resulting from nonconformance with the applicable
Specifications or cGMPs at any time after such quantity has been accepted in
accordance with this Section 5.4 and during its remaining shelf life, which
defect should not reasonably have been discovered during the Disposition Package
review conducted in accordance with Section 5.4(a) or the visual inspection
conducted in accordance with 5.4(b) (a “Latent Defect”).  Gilead’s notice shall
be deemed to be a Deficiency Notice, and the Parties

 

--------------------------------------------------------------------------------


 

shall address the Latent Defect in accordance with the provisions of Sections
5.4(c), 5.4(d) and 5.4(e).

 

5.5                               API Yield.

 

(a)                                           Yield-Related Reports.  Patheon
shall submit yield-related reports for each Drug Product containing such
information and at such times as described in the Yield Calculation Schedule.

 

(b)                                           Setting the [*] Yield.  The
Parties shall determine [*] (as [*] defined in the Yield Calculation Schedule
which is attached hereto as Schedule B) for a particular Drug Product in
accordance with the Yield Calculation Schedule.  The Parties may, upon written
agreement, adjust such [*] on a Yearly basis to reflect further experience with
Actual Yields (as defined in the Yield Calculation Schedule).

 

5.6                               Responsibility for [*] API in Non-Compliant
Deliveries.

 

(a)                                  If (i) Patheon has failed to provide the
Processing services in accordance with the Patheon Manufacturing
Responsibilities for a delivery of Drug Product, (ii) the Drug Product in a
delivery is not in compliance with the warranty made in Section 6.2, (iii) a
delivery of Drug Product is properly rejected by Gilead pursuant to Section 5.4,
or (iv) once a Target Yield has been set with respect to a given Drug Product,
the [*] Yield for any delivery of that Drug Product [*] the applicable [*]
Yield, then subject to Section 7.3(a) Patheon shall [*] the [*] or the [*] as
calculated in accordance with the Yield Calculation Schedule for item (iv), in
each case as calculated on [*].  Within [*] days after the end of each Year, the
Parties shall determine whether Patheon is responsible for [*] pursuant to this
Section 5.6(a), and, if Patheon is responsible for [*], within [*] days after
the end of each Year, Gilead shall be [*] either: (i) [*], or (ii) a [*] of such
[*].

 

(b)                                  Clarification of Relationship [*].  For
clarity, the [*] by Patheon to [*] for a given Year that is [*] the [*] for such
Year shall not in and of itself constitute a [*] of this Agreement, however,
whether a [*] of this Agreement has occurred in any given instance shall depend
on all relevant facts and circumstances.  For example and without limitation, if
the [*] arises out of and is associated with a [*] of Patheon to Process any
Drug Product in accordance with the Specifications therefor, then such [*] to
Process in accordance with the Specifications may itself constitute [*] of this
Agreement, even though connected to a [*] that in and of itself does not
constitute [*].

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

6.1                               Both Parties.  Each Party hereby represents
and warrants to the other Party as follows:

 

--------------------------------------------------------------------------------


 

(a)                                           Existence and Power.  Such Party:
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction in which it is organized; (b) has the power and authority and
the legal right to own and operate its property and assets, to lease the
property and assets it operates under lease and to carry on its business as it
is now being conducted; and (c) is in compliance with all requirements of
applicable law, except to the extent that any noncompliance would not materially
adversely affect such Party’s ability to perform its obligations under the
Agreement.

 

(b)                                           Authorization and Enforcement of
Obligations.  Such Party: (a) has the power and authority and the legal right to
enter into the Agreement and to perform its obligations hereunder; and (b) has
taken all necessary action on its part to authorize the execution and delivery
of the Agreement and the performance of its obligations hereunder.  The
Agreement when duly executed and delivered on behalf of each Party, shall
constitute a legal, valid, and binding obligation of the Parties.

 

(c)                                           No Conflict.  The execution and
delivery of the Agreement and the performance of such Party’s obligations
hereunder: (a) do not materially conflict with or violate any requirement of
applicable laws or regulations; and (b) do not materially conflict with, or
constitute a material default or require any consent under, any material
contractual obligation of such Party.

 

6.2                               Limited Warranty.  Patheon warrants that Drug
Product delivered hereunder:  (a) will be Processed in accordance with the
Patheon Manufacturing Responsibilities and in material compliance with
applicable rules and regulations, including, but not limited to, any regulations
regarding use of the services of debarred persons; (b) will be Processed in
accordance with the agreed-upon manufacturing procedures described in the
applicable Master Batch Records supplied to Gilead and agreed upon by Gilead;
and (c) will conform to the applicable Specifications set forth on Exhibits A
and B of the applicable Product-Specific Appendix hereto at the time of
delivery.  The Parties agree that Sections 3.4 (with respect to “For Cause”
audit costs), 5.4(c), 7.1(b) and 7.3(b) set forth the sole and exclusive remedy
for Patheon’s breach of the warranty in this Section 6.2.  All other remedies
that would otherwise be available at law or in equity are hereby explicitly
excluded.  The express warranties in Section 3.6 and this Section 6.2 are in
lieu of all other warranties, express or implied, including, without limitation,
the warranties of merchantability or fitness for a particular purpose.

 

6.3                               Non-Infringement.  Gilead covenants,
represents and warrants that:

 

(a)                                           the Specifications for each of the
Drug Products are its or its Affiliate’s property and that Gilead may lawfully
disclose such Specifications to Patheon;

 

(b)                                           any Intellectual Property embodied
in the Specifications and which must be utilized by Patheon in order to Process
Drug Products may be lawfully used as directed by Gilead without infringing any
Third Party Rights;

 

(c)                                           there are no actions or other
legal proceedings, the subject of which is the infringement of Third Party
Rights related to any of: (i) the Specifications; (ii) any of the API,

 

--------------------------------------------------------------------------------


 

and the Materials; or (iii) the sale, marketing, distribution and use or other
disposition of any Drug Product; and

 

(d)                                           the Specifications for all Drug
Products conform to all applicable cGMPs, laws and regulations.

 

The Parties agree that Article VII sets forth the sole and exclusive remedy for
Gilead’s breach of any of the representations and warranties in this Section
6.3.  All other remedies that would otherwise be available at law or in equity
are hereby explicitly excluded.

 

 

ARTICLE VII

INDEMNIFICATION

 

7.1                               Indemnity.

 

(a)                                           Subject to Sections 7.2 and 7.3,
and except to the extent the losses, liabilities, damages, costs, fees or
expenses (including reasonable attorney’s fees) (collectively, “Losses”)
resulting from any claim, suit, action, demand or cause of action brought by a
third party (each a “Third-Party Claim”) arise out of or result from any
negligent or wrongful act or omission of any of Patheon and Patheon’s directors,
officers, employees, and agents, and the directors, officers, employees, and
agents of any Patheon parent, subsidiary or related company (the “Patheon
Indemnitees”), Gilead agrees to indemnify, hold harmless and defend the Patheon
Indemnitees from and against any and all Losses resulting from any Third-Party
Claim that arises or results from: (i) the possession or use of Drug Product by
any person after delivery to Gilead or its designee; or (ii) any claim of
infringement or alleged infringement of any Third Party Rights in respect of the
Drug Product; or (iii) failure of Gilead to perform its obligations under this
Agreement, including without limiting the generality of the foregoing, any
Losses whatsoever with respect to death or injury to person or damage to
property, provided that Patheon provides Gilead with prompt notice of any such
Third-Party Claim and the exclusive ability to defend (with the reasonable
cooperation of Patheon) or settle any such Third-Party Claim.

 

(b)                                           Subject to Sections 7.2 and 7.3,
and except to the extent the Losses resulting from any Third-Party Claim arise
or result from any negligent or wrongful act or omission of any Gilead
Indemnitee (defined below), Patheon agrees to indemnify, hold harmless and
defend Gilead and Gilead’s directors, officers, employees and agents, and the
directors, officers, employees and agents of any Gilead parent, subsidiary,
related company (collectively the “Gilead Indemnitees”) from and against any and
all Losses resulting from any Third Party Claim that results from or arises out
of (i) Patheon’s failure to Process any Drug Product in accordance with the
Patheon Manufacturing Responsibilities, (ii) any injury to a person or damage to
the Facility occurring in the course of Patheon’s Processing hereunder, (iii)
Patheon’s breach of Section 6.2, (iv) Patheon’s negligence or wrongful
misconduct or (v) transportation, storage, use, handling and disposal of
hazardous materials related to such Processing, including

 

--------------------------------------------------------------------------------


 

without limiting the generality of the foregoing, any Losses whatsoever with
respect to death or injury to person or damage to property, provided that Gilead
provides Patheon with prompt notice of any such Third Party Claim and the
exclusive ability to defend (with the reasonable cooperation of Gilead) or
settle any such Third Party Claim.

 

(c)                                           In the event that the Parties
cannot agree as to the application of Sections 7.1(a) and 7.1(b) above to any
particular Third Party Claim, the Parties may conduct separate defenses of such
Third Party Claim.  Each Party further reserves the right to claim indemnity
from the other in accordance with Sections 7.1(a) and 7.1(b) above upon
resolution of the underlying claim, notwithstanding the provisions of Sections
7.1(a) and 7.1(b) above requiring the indemnified Party to tender to the
indemnifying Party the exclusive ability to defend such Third Party Claim.  The
indemnified Party shall not compromise or settle any such Third Party Claim
without the indemnifying Party’s prior written consent. The indemnifying Party
shall not compromise or settle any such Third Party Claim for any damages other
than monetary damages without the indemnified Party’s prior written consent.  No
such consent of an indemnified or indemnifying Party shall be unreasonably
withheld.

 

7.2                               Consequential Damages.  UNDER NO CIRCUMSTANCES
WHATSOEVER SHALL EITHER PARTY BE LIABLE TO THE OTHER IN CONTRACT, TORT,
NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE FOR (A) ANY (DIRECT OR
INDIRECT) LOSS OF PROFITS, OF PRODUCTION, OF ANTICIPATED SAVINGS, OF BUSINESS OR
GOODWILL; OR (B) FOR ANY LIABILITY, DAMAGE, COSTS OR EXPENSE OF ANY KIND
INCURRED BY THE OTHER PARTY OF AN INDIRECT OR CONSEQUENTIAL NATURE, EXCEPT TO
THE EXTENT THAT A PARTY MAY BE REQUIRED TO INDEMNIFY THE OTHER PARTY UNDER
SECTION 7.1 FOR AMOUNTS PAID TO A THIRD PARTY.

 

7.3                               Limitation Of Liability.

 

(a)                                  Active Pharmaceutical Ingredients.

 

(i)                                    Patheon shall not be responsible for any
loss or damage to any quantity of API, except where such loss or damage occurs
while such materials are located on Patheon’s premises and results from
Patheon’s negligence or intentional misconduct or failure by Patheon to provide
the Processing services in accordance with the Patheon Manufacturing
Responsibilities, or where Patheon [*] on a [*] basis as provided in Section
5.6(a).  In such circumstances, Patheon’s maximum liability shall be as outlined
in Section 7.3(a)(iii).

 

(ii)                                For greater certainty, Gilead acknowledges
that loss or damage of API in the course of technology transfer from Gilead to
Patheon, or as part of failed regulatory, stability or test batches, shall not
be regarded as lost due to the negligence or intentional misconduct of Patheon
unless and to the extent that Patheon did not provide the Processing services in
accordance with Patheon Manufacturing Responsibilities.  Further, Patheon shall
not be responsible for any loss or damage to any API where such loss or damage
occurs during a batch implementing a new process or procedure (a “Development
Batch”); provided, however, that both Parties shall agree, prior to commencement
of manufacture of a batch, whether such

 

--------------------------------------------------------------------------------


 

batch shall be deemed a Development Batch.  If the Parties do not agree in
advance in writing that a given batch is a Development batch, then such batch
shall not be deemed to be a Development Batch.

 

(iii)                            Patheon’s maximum liability for loss or damage
to any quantity of API for any reason whatsoever including, without limitation,
those referred to in Section 7.3(a) (i) and (ii) shall be limited to the [*].

 

(b)                                           Drug Products.  Subject to
Sections 5.4(c), 5.6 and 7.1(b), Patheon shall not be liable nor have any
responsibility for any deficiencies in, or other liabilities associated with,
any Drug Product manufactured by it, including, without limitation, any
deficiencies or defects with respect to an Excipient which were not
ascertainable by Patheon pursuant to Section 3.1(c); the Specifications; or the
safety, efficacy or marketability of such Drug Product or any distribution
thereof.

 

7.4                               Expenses.  No Party shall be required to pay
over to another amounts called for under this Article VII until the final
resolution of the claim, action, suit or proceeding from which the right to such
payment arose.

 

ARTICLE VIII

CONFIDENTIAL INFORMATION

 

8.1                               Obligation.  During the Term of this Agreement
and for a period of ten (10) years thereafter, the receiving Party (the
“Receiving Party”) shall maintain in confidence all Confidential Information, as
defined in Section 8.2 below, and shall not use, disclose or grant use of such
Confidential Information except as expressly authorized by this Agreement.  The
Receiving Party may disclose Confidential Information, as authorized hereunder,
only to those employees or consultants of the Receiving Party who agree to be
bound by the terms of this Article VIII.  The Receiving Party shall use the
strictest standard of care which is practical to ensure that such employees do
not disclose or make any unauthorized use of Confidential Information.  The
Receiving Party shall promptly notify the Disclosing Party (as defined in
Section 8.2) upon discovery of any unauthorized use or disclosure of the
Confidential Information.

 

8.2                               Definition.  As used in this Agreement, the
term “Confidential Information” shall mean any information, either enabling or
disabling, including but not limited to the terms of this Agreement, any batch
record, any purchase order or other commercial relationship between the Parties,
know-how, trade secret, research, data, process, technique, algorithm, program,
design, drawing, formula, experimental design or test data relating to any
research project, work in process, future development, scientific,
manufacturing, marketing, business plan, financial or personnel matter relating
to the disclosing party (the “Disclosing Party”), its present or future
products, sales, suppliers, customers, employees, investors or business, or to
any Invention that is the property of the Disclosing Party, whether in oral,
written, graphic or electronic form disclosed by or on behalf of the Disclosing
Party under this Agreement.  The term “Confidential Information” shall include,
without limitation: (i) the information contained in the batch records

 

--------------------------------------------------------------------------------


 

delivered to Gilead; (ii) any cost information related to the Processing of Drug
Product, including the cost of the Materials or Processing; and (iii) the
Specifications for Drug Product.  All Confidential Information (as such term is
defined in the Viread Agreement) disclosed pursuant to the Viread Agreement
shall be deemed to be the Confidential Information under this Agreement of the
Disclosing Party or, in the case of Gilead, of Gilead where the disclosing party
was an Affiliate of Gilead Sciences or Gilead World.

 

8.3                               Exceptions.  Each of Patheon and Gilead shall
be relieved of any and all of the obligations under Section 8.1 regarding
Confidential Information which: (i) was known by the Receiving Party prior to
receipt hereunder (unless it became so known to the Receiving Party under a
separate agreement of confidentiality to the Disclosing Party in which case this
exception shall not apply); (ii) at the time of disclosure, was generally
available to the public, or which after disclosure hereunder becomes generally
available to the public through no fault attributable to the Receiving Party; or
(iii) is hereafter made available for use or disclosure from any third party
having a right to do so.

 

8.4                               Permitted Disclosures.  Notwithstanding any
other provision of this Agreement, each Party may disclose Confidential
Information of the other Party:

 

(a)                                  to the extent and to the persons and
entities required by an applicable governmental law, rule, regulation or order;
provided, however, that the Party required to disclose Confidential Information
shall first have given prompt notice to the other Party hereto to enable it to
seek any available exemptions from or limitations on such disclosure requirement
and shall reasonably cooperate in such efforts by the other Party;

 

(b)                                  to the extent and to the persons and
entities required by rules of the National Association of Securities Dealers or
other applicable securities laws, rules or regulations;

 

(c)                                  to the extent and to the persons and
entities required for purposes of making Regulatory Filings for any Drug
Product;

 

(d)                                  as necessary to file or prosecute patent
applications, prosecute or defend litigation or otherwise establish rights or
enforce obligations under this Agreement, but only to the extent that any such
disclosure is necessary; and

 

(e)                                  where such Confidential Information
consists of Patheon batch records, protocols, validation reports or technical
reports, to the extent and to the persons and entities solely as necessary for
the purpose of controlling and setting process parameters relating to Drug
Products, including but not limited to disclosure by Gilead to its bona fide
third-party supplier(s) of processing services for Drug Products solely as
necessary for such purpose, provided that any disclosure under this Section
8.4(e) may be made only under an agreement of confidentiality containing
provisions as least as strict as those in this Article 8.

 

--------------------------------------------------------------------------------


 

8.5                               Trademarks And Trade Names.

 

(a)                                           Each Party hereby acknowledges
that it does not have, and shall not acquire, any interest in any of the other
Party’s trademarks or trade names unless otherwise expressly agreed.

 

(b)                                           Each Party agrees not to use any
trade names or trademarks of the other Party, except as specifically authorized
by the other Party in writing both as to the names or marks which may be used
and as to the manner and prominence of use.

 

8.6                               Improvements.

 

(a)                                           Patheon acknowledges and agrees
that it has no proprietary Intellectual Property in the current manufacturing
process for any of the Drug Products, as set forth in the Specifications.  The
Parties acknowledge that Patheon, independently or jointly with Gilead, may
develop improvements to the Specifications, inventions and other know-how
(including without limitation data, information, processes, techniques, methods,
and unpatentable inventions) in the course of fulfilling its obligations under
this Agreement (“Improvements”). Patheon shall reasonably cooperate with Gilead
in identifying any potential Improvements in the Processing of Drug Products and
agrees to disclose any such Improvements to Gilead prior to implementing such
Improvements in the Processing of the applicable Drug Product under this
Agreement.

 

(b)                                           All Improvements that relate
solely to any API, any [*] of an API, and/or Drug Product (or combination of any
of the foregoing) shall be and remain the exclusive property of Gilead
(collectively, the “Product-Specific Improvements”).  Patheon hereby assigns its
entire right, title and interest in the Product-Specific Inventions to Gilead. 
Patheon shall take all reasonable steps and execute and deliver all documents
reasonably required for Gilead to evidence or record such assignment.  Patheon
shall only use in its performance under this Agreement, employees or consultants
of Patheon who have agreed in writing to assign the Product-Specific Inventions
to Patheon.

 

(c)                                           All Improvements that relate to
any API, [*] an API or Drug Product, but also have application [*] the API, [*]
or Drug Product, (collectively, the “Broader Improvements”) shall be and remain
the exclusive property of Patheon.  Patheon hereby grants to Gilead an
irrevocable, nonexclusive, worldwide, royalty-free license, with the right to
sublicense (through one or more tiers of sublicensees), under the Broader
Improvements to research, develop, make, have made, use, sell, offer for sale,
import and otherwise commercialize Gilead’s (and its Affiliates’ and licensees’)
products throughout the world.

 

(d)                                  Patheon shall not use any of Patheon’s
patented or trade secret technology in its performance under this Agreement,
without the prior written consent of Gilead, which consent shall not be
unreasonably withheld or unduly delayed.  The Parties shall agree, prior to the
addition of each subsequent Product-Specific Appendix, whether Patheon shall use
any such patented or trade secret technology in the Processing for the given
Drug Product, and will set forth their agreement in such Product-Specific
Appendix.

 

--------------------------------------------------------------------------------


 

ARTICLE IX

TERM; TERMINATION

 

9.1                               Term.  This Agreement shall commence on the
Effective Date and shall remain in effect until the termination of all
Product-Specific Appendices, unless terminated earlier by one of the Parties as
provided herein (the “Term”).    The initial term for each Product-Specific
Appendix is set forth in Exhibit C of such Product-Specific Appendix (the
“Initial Term”) and shall automatically continue for successive one (1) calendar
year terms, unless either Party gives written notice to the other Party of its
intention to terminate such Product-Specific Appendix at least [*] months prior
to the end of the then-current term.

 

9.2                               Surviving Obligations.  Termination or
expiration of this Agreement shall not: (a) affect any other rights of either
Party which may have accrued up to the date of such termination or expiration;
or (b) relieve Gilead of its obligation to pay to Patheon sums due in respect of
Drug Product delivered prior to termination or expiration of this Agreement. 
The provisions of Sections 3.6, 3.7, 6.2, 9.2, and 9.5, and Articles V, VI, VII,
VIII, and X shall survive the termination or expiration of this Agreement.

 

9.3                               Termination.

 

(a)                                           Either Party may terminate this
Agreement upon written notice to the other Party if the other Party commits any
material breach of this Agreement which the breaching Party fails to cure within
[*] days following written notice from the nonbreaching Party specifying such
breach.

 

(b)                                           Either Party may terminate this
Agreement, effective immediately upon the giving of written notice, if the other
Party shall file a petition for bankruptcy, or shall be adjudicated bankrupt, or
shall take advantage of the insolvency laws of any state of the United States,
or shall make an assignment for the benefit of creditors, or shall have a
receiver, whether appointed by private instrument or court officer, appointed
for its property.

 

(c)                                           Any termination or expiration of
this Agreement shall not affect any outstanding obligations or payments due
hereunder prior to such termination or expiration, nor shall it prejudice any
other remedies that the Parties may have under this Agreement.

 

(d)                                           Patheon may terminate this
Agreement upon [*] prior written notice if Gilead assigns pursuant to Section
10.9 any of its rights under this Agreement to an assignee (excluding any Gilead
Affiliates) that is, in the opinion of Patheon acting reasonably, not a credit
worthy substitute for Gilead, is a competitor of Patheon within the field of
pharmaceutical contract manufacturing services or pharmaceutical contract
development services, or with whom Patheon has had prior materially negative
business relations (e.g., Patheon having encountered uncured instances of
non-payment of amounts due under a contract or other uncured material breaches)
and has good cause to believe that any future business relations with such
assignee will be similarly negative. Notwithstanding the foregoing, Patheon
shall continue to supply the Drug Products pursuant to the terms of this
Agreement until such time as Gilead is able to establish

 

--------------------------------------------------------------------------------


 

adequate alternative supply (i.e., its alternative supplier is regulatorily
approved); provided that (i) Gilead shall use commercially reasonable efforts to
promptly establish adequate alternative supply and (ii) Gilead remains liable
hereunder.

 

(e)                                           Further Gilead Termination Rights.

 

(i)                                    If a Delivery Default has occurred
pursuant to Section 5.3(d) and Patheon and Gilead cannot reach a satisfactory
Amending Agreement pursuant to Section 5.3(e) within [*] days, then Gilead, at
its option, may either terminate this Agreement upon [*] days written notice to
Patheon (in which case Patheon shall have no right to cure the breach underlying
such conditions) or refer the issue of the terms of such Amending Agreement to
binding arbitration pursuant to Schedule D.

 

(ii)                                If a Delivery Default has occurred
subsequent to an Amending Agreement being made by Patheon and Gilead which
includes [*], then Gilead may either terminate the Agreement or require Patheon
to [*] in accordance with the Amending Agreement.  These remedies are mutually
exclusive in respect to any Delivery Default and cannot be incurred concurrently
or sequentially in respect of the same Delivery Default.

 

9.4                               Product Discontinuation/Withdrawal.  During
the Term of this Agreement Gilead shall provide at least (a) [*] advance notice
if it intends to no longer order a Drug Product due to that Drug Product’s
discontinuation in the market and (b) [*] advance notice if a Drug Product is
withdrawn from the market pursuant to an order by the applicable Regulatory
Authority. Upon the expiration of the applicable notice period in this Section
9.4, this Agreement shall terminate solely with respect to such Drug Product.

 

9.5                               Obligations on Termination.

 

(a)                                  If this Agreement expires or is terminated
in whole or in part for any reason other than a material default by Patheon of
its obligations under this Agreement, Gilead shall:

 

(i)                                    purchase the Inventory, at such cost that
Patheon had expended to acquire such Inventory, applicable to the Drug Product
which was purchased, produced or maintained by Patheon in contemplation of
filling Firm Orders or in accordance with Section 2.3 prior to notice of
termination being given;

 

(ii)                                purchase all undelivered Drug Product which
were Processed and/or packaged pursuant to a Firm Order, at the price in effect
at the time the Firm Order was placed; and

 

(iii)                            satisfy the purchase price payable pursuant to
Patheon’s non-cancelable orders with suppliers of Materials, provided such
orders were made by Patheon in reliance on Firm Orders or in accordance with
Section 2.3.

 

--------------------------------------------------------------------------------


 

(b)                                  If this Agreement is terminated as a result
of a material default by Patheon of its obligations under this Agreement, Gilead
agrees to purchase such of the items referred to in (a), (b) and (c) above as it
determines, acting reasonably, that can be used by Gilead.

 

(c)                                  The provisions of Article 5 will survive
with respect to any purchases of Drug Product pursuant to this Section 9.5.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1                        Recall.  In the event that Drug Product is recalled
or that Gilead is required to disseminate information regarding such Drug
Products, Gilead shall so notify Patheon and, not later than may be required to
permit Gilead to meet such obligations, Patheon shall provide Gilead, at
Gilead’s cost, with such assistance in connection with such recall as may
reasonably be requested by Gilead.  If a Drug Product is recalled due to
Patheon’s negligence or failure to perform in accordance with the Patheon
Manufacturing Responsibilities, Patheon shall be responsible for the costs
reasonably required to effect such recall.

 

10.2                        Insurance.  Each Party shall maintain comprehensive
general liability insurance, including blanket contractual liability insurance
covering the obligations of that Party under this Agreement through the Term of
this Agreement and for [*] years thereafter, which insurance shall afford limits
of not less than [*] dollars ($[*]), for each occurrence, in the aggregate for
bodily injury liability, personal injury liability, products liability, property
damage liability, contractual liability and completed operations liability. 
Each Party will provide the other with a certificate of insurance evidencing the
above and showing the name of the issuing company, the policy number, the
effective date, the expiration date and the limits of liability.  Each Party
will provide at least [*] days’ written notice to the other Party of a
cancellation of, or a material change in, the insurance of the first Party.

 

10.3                        Independent Parties.  The Parties are not employees,
partners, or legal representatives of the other Party for any purpose.  Neither
Party shall have the authority to enter into any contracts in the name of or on
behalf of the other Party.

 

10.4                        Governing Law.  This Agreement is made in accordance
with, and shall be governed and construed under the laws of, the State of New
York, excluding its choice of law rules.  Both parties hereby consent to the
exclusive jurisdiction and venue of the state and federal courts of competent
subject matter jurisdiction located within the State of New York, and waive any
defenses they may have to the personal jurisdiction and venue of such courts.

 

10.5                        Notice.  Unless otherwise provided in this
Agreement, all notices, including notice of address change, required or
permitted to be given under this Agreement shall be in writing and deemed to
have been received: (a) when received if hand delivered; (b) four (4) days after
being sent by first class U.S. mail, postage prepaid; (c) one (1) business day
after being sent by overnight courier; (d) one (1) business day after facsimile
transmission to the number(s) below, with receipt confirmed; or (e) one (1)
business day after electronic mail transmission to

 

--------------------------------------------------------------------------------


 

the email address(es) below, with receipt confirmed, in each case addressed to
the address set forth below.

 

If to Gilead:

 

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, CA 94044

Attention:  Vice President and General Counsel

Facsimile:  [*]

Email Address: [*]

 

With a copy to:

 

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, CA 94044

Attention:  Director, Manufacturing

Facsimile:  [*]

Email Address:  [*]

 

 

If to Patheon:

 

Patheon Inc.

7070 Mississauga Road, Suite 350

Mississauga, Ontario L5N 7J8

Attention:  President

Facsimile:  [*]

Email Address: [*]

 

 

10.6                        Severability.  In the event any provision of this
Agreement is held to be invalid or unenforceable, the valid or enforceable
portion thereof and the remaining provisions of this Agreement will remain in
full force and effect.

 

10.7                        Waiver.  Any waiver (express or implied) by either
Party of any breach of this Agreement shall not constitute a waiver of any other
or subsequent breach.

 

10.8                        Entire Agreement.  This Agreement (including without
limitation the schedules, appendices and the exhibits attached hereto) and the
Viread Agreement constitutes the entire, final, complete and exclusive agreement
between the Parties and supersedes all previous agreements or representations,
written or oral, with respect to the subject matter of this Agreement.  This
Agreement may not be modified or amended except in writing signed by a duly
authorized representative of each Party.  Any term or condition in any order,
confirmation

 

--------------------------------------------------------------------------------


 

or other document furnished by Gilead or Patheon which is in any way
inconsistent with the terms set forth herein is hereby expressly rejected.

 

10.9                        Nonassignability:  Binding on Successors.  Except in
connection with any sale of all or substantially all of either Party’s assets,
whether by merger or otherwise, any attempted assignment of the rights or
delegation of the obligations under this Agreement shall be void without the
prior written consent of the nonassigning Party.  In the case of any permitted
assignment or transfer of or under this Agreement, this Agreement shall be
binding upon, and inure to the benefit of, the successors, and permitted assigns
of the Parties hereto.

 

10.10                 Force Majeure.  Neither Party shall be liable to the other
for its failure to perform any of its obligations under this Agreement, except
for payment obligations, during any period in which such performance is delayed
or rendered impracticable or impossible due to circumstances beyond its
reasonable control, including without limitation earthquakes, governmental
regulations, riots, wars, acts of terrorism, fires, floods, storms, interruption
of supply of API (to the extent beyond such Party’s reasonable control),
Excipients and Components, interruption of or delay in transportation (to the
extent beyond such Party’s reasonable control), civil disorder, acts of God,
defective equipment (to the extent beyond such Party’s reasonable control), lack
of or inability to obtain fuel, power or Materials (to the extent beyond such
Party’s reasonable control), or compliance with any order or regulation of any
government entity acting within color of right, provided that the Party
experiencing the delay promptly notifies the other Party of the delay. 
Specifically excluded from this provision are the following circumstances that
interfere, delay or render impossible the ability of Patheon to perform any of
its obligations under this Agreement: (a) strike, lockout, or work or labor
slowdowns at Patheon’s Facility(ies), (b) governmental action to which Patheon’s
response is not reasonable, and (c) shutdowns due to Patheon’s failure to make
reasonable efforts to comply with government orders or regulations.  With
respect to any of the specifically excluded circumstances in the foregoing
sentence, Patheon shall promptly inform Gilead of any such circumstance, its
extent and duration, and any failure of Patheon to perform hereunder due to such
an excluded circumstance shall constitute a breach of this Agreement.

 

10.11                 Publicity.  Neither Party will make any announcement nor
other public statement concerning the existence or terms of this Agreement
without the consent of the other Party, except as required by law. 
Notwithstanding the foregoing sentence, Patheon may, without Gilead’s consent,
disclose in presentations to groups consisting only of current or good faith
potential investors or in small group meetings with groups consisting only of
only current or good faith potential inventors that Gilead is a client of
Patheon, but Patheon may not disclose any specific Drug Products or other
products that are or are not manufactured for or supplied to Gilead or any other
specific services that are or are not performed for Gilead.

 

10.12                 Captions.  The Parties agree that the headings in the
Agreement are used for the convenience of the Parties only and are not intended
to be used in the interpretation of the Agreement.

 

--------------------------------------------------------------------------------


 

10.13                 Reference to Patheon.  Drug Product shall be marketed
without label reference to Patheon except to the extent required by law, in
which case any label reference shall be to Patheon as a manufacturer only.

 

10.14                 Counterparts.  This Agreement may be executed in
counterparts with the same force and effect as if each of the signatories had
executed the same instrument.

 

--------------------------------------------------------------------------------


 

10.15                 Currency.  Unless otherwise indicated, all monetary
amounts are expressed in this Agreement in the lawful currency of the United
States of America.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

GILEAD WORLD MARKETS, LIMITED

PATHEON INC.

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

GILEAD SCIENCES, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

YIELD CALCULATION SCHEDULE

 

 

1.                                      Yield-Related Definitions:

 

(a)                                  “Actual Yield” shall mean, for a given API
in each time period the [*].

 

(b)                                  “[*] Percentage” shall mean the percentage
of the [*] Yield set out in Exhibit C of the Product-Specific Appendix hereto
for the corresponding Drug Product.

 

(c)                                  “[*] Yield” shall mean, for a given API,
the [*] Yield for such API, less the [*].

 

(d)                                  “[*]” shall mean, for a given API in each
time period, the total amount of that API [*] the relevant Drug Product during
such time period.  The [*] excludes API [*] in Drug Product that is properly
rejected under Section 5.4.  For clarity, the [*] of a given API includes
quantities of such API [*] delivered during the applicable time period under
Section 7.3(b).

 

(e)                                  “[*]” shall mean, for a given API in each
time period, the total quantity of such API [*] is calculated by adding the [*]
of the applicable API [*] during the applicable time period to the [*] API for
such Drug Product held at the beginning of the such period, [*] API held at the
[*] Yield” shall mean, for a given API in each time period, the end of such
period.

 

(f)                                    “[*] Yield” shall mean, for a given API
in each time period, the [*] in Section 3 below in this Yield Calculation
Schedule.

 

2.                                      Yield-Related Reports: Within [*] days
after the end of each calendar quarter during the Term of this Agreement,
Patheon will submit to Gilead a report showing for each Drug Product (a) all API
received during each calendar quarter, (b) the quantities of each API held in
inventory, (c) all API contained in work-in-process and incorporated in finished
Drug Product (including samples) as of the end of each month of such quarter and
(d) the quantities of each Drug Product shipped during each month of such
quarter.  The report shall also indicate the actual conversion ratios
experienced during each calendar month of such quarter.

 

3.                                      Setting the [*] Yield:  Promptly after
(and in any event, no more than [*] days after) Patheon has completed a [*]
number of batches of a particular Drug Product at a given Facility pursuant to
this Agreement (the “Evaluation Batches”), as set forth in the Product-Specific
Appendix, the Parties shall determine a [*] Yield and the [*] Percentage for
such Drug Product.  Such [*] Yield shall be (a) the [*] Yield for the Evaluation
Batches (excluding any failed batches) divided by the number of Evaluation
Batches [*], multiplied by (b) one hundred (100).  The [*] Percentage shall be
determined by [*].

 

4.                                      Calculation of [*] Yield for a given
Drug Product:

 

[*] Yield = [*]

x 100

[*]

 

--------------------------------------------------------------------------------


 

5.                                      Calculation of [*] Yield for a Given
Drug Product:

 

[*] Yield =              [*]

 

6.                                      Patheon’s [*] Yield:  Once a [*] Yield
has been set with respect to a given Drug Product, if the [*] Yield for a
delivery of Drug Product [*] the applicable [*] Yield for that Year, then
Patheon shall be [*] for [*] pursuant to Section 5.6(a) for the [*] based on the
following calculation:

 

[*] =  [*] * [*] [*]  * [*]

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

QUALITY AGREEMENT(S)

 

QUALITY AGREEMENT ON THE TASKS AND DIVISION OF RESPONSIBILITIES

 

Defined roles and responsibilities of Patheon and Gilead are referenced in the
attached agreement, effective January 1, 2003, as may be amended thereto from
time to time through mutual written agreement of the Parties.

 

--------------------------------------------------------------------------------


 

SCHEDULE C-1

 

FORM OF PRODUCT SPECIFICATIONS

 

EXHIBIT A to APPENDIX [*] – [DRUG NAME]

 

 

DRUG SUBSTANCE, EXCIPIENT AND COMPONENT SPECIFICATIONS AND TESTING for
                                                   

 

All API, Excipient and Component testing shall be performed in accordance with
the following Specifications, as may be amended from time to time by mutual
written agreement of the Parties:

 

DESCRIPTION

 

SPECIFICATION

 

 

 

API

 

 

 

 

 

Excipients

 

 

 

 

 

 

 

 

Components

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

[*] to any entity other than Gilead without Gilead’s prior written consent.]

 

1

--------------------------------------------------------------------------------


 

SCHEDULE C-2

 

FORM OF FINISHED PRODUCT SPECIFICATIONS AND TESTING REQUIREMENTS

 

EXHIBIT B TO APPENDIX [*] [DRUG NAME]

 

1

--------------------------------------------------------------------------------


 

SCHEDULE C-3

 

FORM OF PRICING AND API SCHEDULE

 

EXHIBIT C TO APPENDIX [*] [DRUG NAME]

 

1.                                      Launch Supplies

 

Pricing for packaged                   prepared according to         Kg batch
sizes in preparation for launch are established according to the schedule
below.  This pricing reflects initial packaging as unlabeled bottles followed by
subsequent labeling and cartoning with inserts.

 

 

 

USA
    Kg
Brite Stock

 

USA
    Kg
Brite Stock

 

USA
    Kg
Brite Stock

 

 

 

30’s
Bottles
[*]

 

30’s
Bottles
[*]

 

30’s
Bottles
[*]

 

Minimum Order Quantity (units)

 

 

 

 

 

 

 

Run Quantity (units)

 

 

 

 

 

 

 

Price p/unit

 

 

 

 

 

 

 

 

Prices quoted in USD

 

1

--------------------------------------------------------------------------------


 

2.                                      [*] Product Pricing and [*] Product
Pricing:

 

Pricing for packaged                are established according to the schedule
below.  This pricing reflects all manufacturing, primary packaging and secondary
packaging as required for the [*].

 

 

 

Price per 30’s
Bottle in USD

 

Pricing for     kg Batch Size

 

 

 

[*]

 

 

 

[*]

 

 

 

Minimum order quantity (Batches)

 

 

 

Pricing for     kg Batch Size

 

 

 

[*]

 

 

 

[*]

 

 

 

Minimum order quantity (Batches)

 

 

 

 

Conditions:

 

3.                                      Gilead’s Actual Standard API Cost for
200(*):

 

4.                                      Patheon’s Annual API Cap:

 

5.                                      Territory:

 

6.                                      Facility(ies):

 

7.                                      Yearly Minimum Volume for 200(*):

 

8.                                      [*] Percentage for 200(*):

 

9.                                      Number of Evaluation Batches to Set [*]
Yield:

 

10.                               [*] Yield for 200(*):

 

11.                               [*] Yield for 200(*):

 

12.                               Appendix Effective Date:

 

13.                               Initial Term:

 

2

--------------------------------------------------------------------------------


 

SCHEDULE D

 

ARBITRATION

 

(a)                                  Referable Issue.  Only the issue of the
terms of an Amending Agreement under Sections 5.3(e) and 9.3(e)(i) (“Referable
Issue”) may be submitted for resolution and finally determined under Schedule
D.  No other issues or disputes arising under this Agreement, shall be resolved
as set forth in this Schedule D.

 

(b)                                  Finality of Decision.  The resolution of a
Referable Issue made pursuant to this Schedule D shall be a final resolution and
shall not be subsequently reviewable or justiciable in a court of law.

 

(c)                                  Selection of Industry Expert.  Within [*]
days after Gilead refers a Referable Issue for resolution under this Schedule D,
each Party shall propose one (1) individual (i) having at least ten (10) years
of significant management level experience with respect to manufacturing
operations in the biopharmaceutical industry, (ii) that is not directly or
indirectly affiliated with either Party or with either Party’s Affiliates,
sublicensees or business partners, and (iii) that does not have any direct or
indirect interest of any kind in the resolution of the Referable Issue (a person
having such characteristics, a “Qualified Individual”).  If the Parties are able
to agree as to one of the Qualified Individuals proposed by a Party to resolve
the Referable Issue within [*] days after the date by which the Parties’ notices
to identify Qualified Individuals are due, then that person shall be the
“Industry Expert”.  If the Parties are unable to agree as to such a person
within such [*] day period, then within [*] days after expiration of such [*]
day period, the two (2) Qualified Individuals chosen by the Parties shall select
another Qualified Individual before whom such Referable Issue shall be resolved,
and that person shall be the “Industry Expert”.

 

(d)                                  Resolution of Referable Issue. Within [*]
days after the selection of the Industry Expert pursuant to Section (c) of this
Schedule D, each Party shall submit to the other Party and to the Industry
Expert a single, comprehensive, written proposal for the Amending Agreement,
including without limitation the proposed Amending Agreement itself and any
written materials in support of such proposal, with the entire submission of a
Party not to exceed [*] pages in a format substantially similar to this
Agreement.  Within [*] days of the submission deadline for the proposals, the
Industry Expert shall adopt in its entirety the single proposal of one of the
Parties that the Industry Expert determines to be the more reasonable proposal. 
The Industry Expert shall have no authority to combine elements from one Party’s
proposal with elements from the other Party’s proposal or to alter the terms of
either Party’s proposal.  The Industry Expert shall determine the reasonableness
of the Parties’ proposals with respect to their terms based upon how well they
reflect the following principles: (i) acceptability in the biopharmaceutical
manufacturing sector as a commercially reasonable solution to the specific
issues between the Parties; (ii) preservation of the Parties’ ongoing
manufacture and supply relationship for the Drug Products; (iii) ability under
the proposal of each Party, through the use of commercially reasonable efforts,
to attain the same economic profitability it could attain through performance in
compliance with the original agreement; (iv) likelihood that the proposal

 

1

--------------------------------------------------------------------------------


 

will incentivize each Party to perform its obligations as reflected in the
original Agreement; (v) minimization of interruption of supply, prompt
correction of prior shortages in supply and consistency of supply; and (vi) ease
of administration and implementation.  Promptly after selection of a proposal by
the Industry Expert, the Parties shall execute and deliver the Amending
Agreement included in the proposal selected by the Industry Expert.  Such
Amending Agreement shall have retroactive effect to the date of the Notice given
pursuant to Section 5.3(c).

 

(e)                                  Interim Performance; Costs.  Until
execution and delivery of an Amending Agreement pursuant to Section (d) of this
Schedule D, the Parties shall continue to perform their obligations under this
Agreement in good faith and make any applicable payments accordingly.  The
Parties shall bear all expenses and costs of the Industry Expert incurred
pursuant to this Schedule D equally.

 

2

--------------------------------------------------------------------------------


 

APPENDIX 1 - TENOFOVIR DISOPROXIL FUMARATE

 

EXHIBIT A

 

DRUG SUBSTANCE, EXCIPIENT AND COMPONENT SPECIFICATIONS

 

All API, Excipient and Component testing shall be performed in accordance with
the following Specifications, as may be amended from time to time by mutual
written agreement of the Parties:

 

DESCRIPTION

 

CURRENT
GILEAD PART
NUMBER

 

CURRENT GILEAD
SPECIFICATION

 

API

 

 

 

 

 

[*]

 

[*]

 

[*]

 

Excipients

 

 

 

 

 

[*]

 

 

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

 

 

[*]

 

Primary Components

 

 

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

[*]

 

i

--------------------------------------------------------------------------------


 

APPENDIX 1 –TENOFOVIR DISOPROXIL FUMARATE

 

EXHIBIT B

 

FINISHED PRODUCT SPECIFICATIONS AND TESTING REQUIREMENTS FOR
TENOFOVIR DISOPROXIL FUMARATE TABLETS

 

1.               Specifications to conform with [*], effective [*] and [*]
effective [*], as may be amended from time to time through mutual written
agreement of the parties.

 

2.               Testing to be performed by Patheon in accordance with the
testing referenced in the above specification, according to the standard test
methods listed or mutually qualified equivalent methods and as may be amended
thereto from time to time through mutual written agreement of the parties.

 

i

--------------------------------------------------------------------------------


 

APPENDIX 1 —TENOFOVIR DISOPROXIL FUMARATE

 

EXHIBIT C

 

PRICING AND API SCHEDULE

FOR 2003

 

 

1.                                      Launch Supplies:  [*]

 

2.                                      Product Pricing:

 

[*]

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

[*]

 

 

[*]

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

i

--------------------------------------------------------------------------------


 

Overall Manufacturing and Packaging Assumptions

 

a)              Labeled packaging configuration includes: [*]

b)             Unlabeled packaging configuration includes: [*]

c)              Bulk packaging configuration includes:  [*]

d)             Unit pricing is based on [*].  A [*] will apply if [*].

e)              Unit pricing is based on [*].  A [*] will apply if[*].

f)                The minimum order quantity (Batches) can be packaged in [*]. 
The [*] campaign can [*].

g)             Conditions:

•                  [*]

 

Sub Lot Packaging[*] Market Assumptions

 

a)              Gilead is [*] the packaging of a batch [*].

b)             For markets using the same packaging formats, the [*] cost per
unit applies with [*] as noted.  This requires inserts, cartons and labels to be
essentially the same with text differences.

c)              Order quantities [*] for each label will apply.  The costs
associate with the extra plates and dies are [*].

d)             [*] are applicable for each time that the [*].  No more than [*]
per batch will be allowed.

e)              For packaging configurations that represent different label,
carton, or insert sizes or physical configurations, a separate quote will be
issued.

 

ii

--------------------------------------------------------------------------------


 

3.

 

Gilead’s Actual Standard API Cost for 2003:

 

[*]

 

 

 

4.

 

Patheon’s Annual API Cap:

 

 

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

5.

 

Territory:

 

[*]

 

 

 

 

 

6.

 

Facility(ies):

 

[*]

 

 

 

 

[*]

 

7.                                      Yearly Minimum Volume:   The Yearly
Minimum Volume for Tenofovir Disoproxil Fumarate shall be the lesser of:

 

(a)  [*]; or

 

(b)  [*]

 

8.

 

[*] Percentage for 2003:

 

[*]

 

 

 

 

 

9.

 

Number of Evaluation Batches to Set [*] Yield:

 

[*]

 

 

 

 

 

10.

 

[*] Yield for 2003:

 

[*]

 

 

 

 

 

11.

 

[*] Yield for 2003:

 

[*]

 

 

 

 

 

12.

 

[*] Yield:

 

[*]

 

 

 

 

 

13.

 

Appendix Effective Date:

 

January 1, 2003

 

 

 

 

 

14.

 

Initial Term:

 

January 1, 2003 to December 31, 2007

 

iii

--------------------------------------------------------------------------------


 

APPENDIX 2 – ADEFOVIR DIPIVOXIL

 

EXHIBIT A

 

DRUG SUBSTANCE, EXCIPIENT AND COMPONENT SPECIFICATIONS

 

All API, Excipient and Component testing shall be performed in accordance with
the following Specifications, as may be amended from time to time by mutual
written agreement of the Parties:

 

DESCRIPTION

 

 

 

SPECIFICATION

 

[*]

 

 

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

 

 

[*]

 

[*]

 

 

 

[*]

 

Primary Components

 

 

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

[*]

 

[*]

 

[*]

 

 

[*]

 

i

--------------------------------------------------------------------------------


 

APPENDIX 2 – ADEFOVIR DIPIVOXIL

 

EXHIBIT B

 

FINISHED PRODUCT SPECIFICATIONS AND TESTING REQUIREMENTS

 

1.               Specifications to conform with [*], effective [*], as may be
amended from time to time through mutual written agreement of the parties.

 

2.               Testing to be performed by Patheon in accordance with the
testing referenced in the above specification, according to the standard test
methods listed or mutually qualified equivalent methods and as may be amended
thereto from time to time through mutual written agreement of the parties.

 

ii

--------------------------------------------------------------------------------


 

APPENDIX 2 – ADEFOVIR DIPIVOXIL

 

EXHIBIT C

 

PRICING AND API SCHEDULE

 

FOR 2003

 

 

 

1.                                      Launch Supplies: [*]

 

2.                                      Pricing[*]

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

[*]

 

 


PRICING [*]

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

--------------------------------------------------------------------------------


 

Overall Manufacturing and Packaging Assumptions

 

a)              Labeled packaging configuration includes:  [*]

b)             Unlabeled packaging configuration includes: [*]

c)              Bulk packaging configuration includes:  [*]

d)             Unit pricing is based on [*].  A [*] will apply if [*].

e)              Unit pricing is based on [*].  A [*] will apply if [*].

f)                The minimum order quantity (Batches) can be packaged in [*]. 
The minimum order quantity (Batches) for [*].

g)             Conditions:

•                  [*]

 

Sub Lot Packaging- Market Assumptions

 

a)                                      .

a)              Gilead is [*] the packaging of a batch [*]

b)             For markets using the same packaging formats, the [*] cost per
unit applies with [*] as noted.  This requires inserts, cartons and labels to be
essentially the same with text differences.

c)              Order quantities [*] for each label will apply.  The costs
associate with the extra plates and dies are [*].

d)             [*] are applicable for each time that the [*].  No more than [*]
per batch will be allowed.

e)              For packaging configurations that represent different label,
carton, or insert sizes or physical configurations, a separate quote will be
issued.

 

ii

--------------------------------------------------------------------------------


 

3.

 

Gilead’s Actual Standard Cost for 2003:

 

[*]

 

 

 

4.

 

Annual API Cap [*]:

 

 

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

5.

 

Territory:

 

[*]

 

 

 

 

 

6.

 

Facility(ies):

 

[*]

 

 

 

 

[*]

 

 

 

 

 

7.

 

Yearly Minimum Volume

 

[*]

 

 

 

 

 

8.

 

[*] Percentage for 2003:

[*]

 

 

 

 

 

9.

 

Number of Evaluation Batches to Set Target Yield:

 

[*]

 

 

 

 

 

10.

 

[*] Yield for 2003:

 

[*]

 

 

 

 

 

11.

 

[*] Yield for 2003:

 

[*]

 

 

 

 

 

12.

 

[*] Yield:

 

[*]

 

 

 

 

 

13.

 

Appendix Effective Date:

 

January 1, 2003

 

 

 

 

 

14.

 

Initial Term:

 

January 1, 2003 to December 31, 2007

 

iii

--------------------------------------------------------------------------------